Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 1 of 103 PageID# 5




             Exhibit A
       Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 2 of 103 PageID# 6

                                  COMMONWEALTH OF VIRGINIA




                                             HENRICO CIRCUIT COURT
                                                    Civil Division
                                              4309 E. PARHAM ROAD
                                              RICHMOND VA 23228
                                                   (804) s0t-s422

                                                     Summons



       f6;   KNOLLINGWOOD TOWNHOUSE ASSC                                case No. 087CL20003062-00
             SERVE: COMMTINITY GROUP INC R/A
             39OI WESTERRE PARKWAY
             SUITE lOO
             HENRICO VA23233


        The party upon whom this summons and the attached complaint are served is hereby notified
        that unless within 2l days after such service, response is made by filing in the clerk's office
        of this court a pleading in writing, in proper legal form, the allegations and charges may be
        taken as admitted and the court may enter an order, judgment, or decree against such party
        either by default or after hearing evidence.
        Appearance   ir-t   person is not required by this summons.

        Done in the name of the Commonwealth of Virginia on,Thursday, May 21,2020

        Clerk of Court: HEIDI       S   BARSHINGER


                                        by


   Instructions:



Hearing Official:




                     CALLAHAN, D PATRICK
Attorney's name:
                     O'HAGAN MEYER, PLLC
                     4I I EAST FRANKLIN ST., STE      5OO
                     RICHMOND VA 23219
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 3 of 103 PageID# 7



VIRGINIA:
                     IN THE CIRCUIT COURT FOR HENRICO COUNTY

                                                           )
 DON A. DAMRON,                                           )
                                                          )
                                Plaintiff,                )
                                                          )
       v                                                  ) Case No.    C-LLO     ^3OAZ
                                                          )
 KNOLLINGWOOD TOWNHOUSE                                   )
 ASSOCIATION                                              )
 Serve: Community Group Inc., Registered Agent            )
 3901 Westerre Parkway, Suite 100                         )
 Henrico, Virginia 23233                                  )
                                                          )
 and                                                      )
                                                          )
 EQUITY EXPERTS.ORG, LLC,                                 )
 Serve: Corporation Service Company, Registered           )
 Agent                                                    )
 100 Shockoe Slip,2nd Floor                               )
 Richmond, Virginia 23219                                 )
                                                          )
           Defendants.                                    )


                                             COMPLAINT

       Plaintiff Don Damron (hereinafter "Mr. Damron" or "Plaintiff'), by counsel, brings the

following Complaint for damages and release         of lien against Defendants Knollingwood
Townhouse Association ("HOA") and equityexperts.org,              LLC ("Equity")   (collectively

"Defendants") for breach   of contract (HOA), defamation (HOA and Equity), fraud (HOA),
violations of the Fair Debt Collection Practices Act, 15 U.S.C.A. 1692, et seq, ("FDCPA")

(Equity), violations of the Virginia Consumer Protection Act, Va, Code Ann. $ 59.1-196, et seq.

("VCPA") (HOA), slander of title (HOA and Equity), and unjust enrichment (HOA and Equity).

In support of his claims, Mr. Damron states as follows:
 Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 4 of 103 PageID# 8



                                   JURISDICTION AND VENUE

        L       This Court has jurisdiction over the parties because they all conduct business in the

Commonwealth of Virginia. Va. Code Ann. $ 8.01-328.1(AXl).

        2.      Venue is proper in this Court because Mr. Damron resides in Henrico County and

because the property owned       by Mr, Damron, against which a lien was f-rled by Defendants,         is


located within Henlico County. Va. Code Ann. $ 8.01-262(3).

                                              PARTIBS

        3.      Mr. Damron owns and resides at the real property located at 1900 Airy Circle,

Henrico, Virginia 23238 ("the Property"). Mr. Damron purchased the Property in 2011 and has

regularly transacted business with HOA since that       time. Mr. Damron     has also endured many

harassing and frustrating interactions with Equity related to an alleged debt with HOA, which was

settled by Mr. Damron in September of 2016.

        4.      HOA is a nonstock corporation organized under the laws of the Commonwealth of

Virginia with its principal place of business located at 3901 Westerre Parkway, Suite                100,

Richmond, Y A 23233. As a property owners association, HOA transacts business with residents,

such as Mr. Damron, by collecting monthly association fees         in exchange for the provision of

various services to residents.

       5,       Equity is a limited liability company organized under the laws of the State of

Michigan with its principal place of business located at 400 Water Street, Suite 250, Rochester,

Michigan    48307   . Equity is authorized to transact business in the Commonwealth   of Virginia.

                    FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

       6.       Mr. Damron purchased the Property on June 13, 2011. A copy of Mr, Damron's

mortgage instrument is attached hereto as Exhibit     A, Mr.   Damron was not provided with a copy



                                                  2
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 5 of 103 PageID# 9



of the HOA's declaration at the time he purchased the Property, nor was he provided with the

HOA's disclosure packet, as reqr"rired by Virginia Code Section 55.1-1808(8).

         7.         As stated in its Articles of Incorporation, a copy of which are attached hereto   as


Exhibit B, HOA was formed for the specific prupose of "maintenance, preservation                   and


architectural control of the residence Lots and Common Area within the certain tract of property

described as Knollingwood Properties." Ex. B,1JB.

         8.         Pursuant to the Knollingwood Townhouse Declaration of Covenants, which was

executed on September 22,1983 ("the Declaration"),         HOA is required to "maintain a service for

the collection of garbage, trash, fsic] shall provide snow removal and grass cutting for the Common

Areas as well as for the individual Lots and Shall provide street lighting where not provided by

public authorities." Declaration,     p.4. A copy of the Declaration,   as atnended, is attached hereto

as   Exhibit   C.

         9.         The HOA's assessments against residents, which currently total $201.00 per month,

are to be used "exciusively for the purpose of promoting the recreation, health, safety, and welfare

of the residents in the Properties and in particular for the improvement and maintenance of the

Properties, services, and facilities devoted to this    pllrpose     Id., p. 3.

         10.        During the latter part   of 2014 and throughout 2015, Mr.        Damron became

increasingly frustrated with HOA's failure to address multiple maintenance issues at the Property,

including: inadequate lawn care, non-existent leaf collection, broken doors attached to the gate

around the Property, and dilapidated steps outside the Properly which posed a safety risk

("Maintenance Issues"). Despite multiple requests by Mr. Damron over a period of several

months, HOA failed to correct the Maintenance Issues or to even provide Mr. Damron with a

response. Because the HOA failed to address the Maintenance Issues, as it was required to do



                                                    3
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 6 of 103 PageID# 10



under the terms of the Declaration, Mr. Damron stopped paying his HOA dues for several months

in an effort to get HOA to address the Maintenance Issues.

          11.   On December 7,2015, HOA, by counsel, filed a warrant in debt against Mr,

Damron related to the dispr-rted HOA fee assessments related to the Maintenance Issues for the

latter part of 2015 (Henrico General District Court   -   GV15024479-00) ("the Lawsuit").

          12.   Mr. Damron discussed the Lawsuit with counsel for HOA after a return date hearing

and expiained to counsel that he had withheid payment            of his HOA    assessments      until   the


Maintenance Issues were addressed because HOA had completely ignored his requests for months,

Less than one week after the return date hearing, HOA      finally addressed some of the Maintenance

Issues.

          13.   Counsel for HOA subsequently entered into settlement discussions with Mr,

Damron regarding a payment plan for the arrearages, including attorneys' fees, penalties and other

costs charged to Mr. Damron by    HOA. Mr. Damron         and counsel for HOA, acting as agent of the

HOA, subsequently agreed to a six (6) month payment plan. A copy of the correspondence

between Mr. Damron and counsel for HOA regarding the payment plan is attached hereto as

Exhibit D.

          14.   In order to prevent any negative impact on his efforts to become   a   licensed financial

advisor (which he successfully completed in 2018), Mr. Damron was asked by his employer's

compliance officer to obtain written verification of the settlement with   HOA. On September            15,


2016, Mr, Damron and counsel for HOA, acting as agent of FIOA, entered into a written Settlement

Agreement and Release ("the Settlement"), A copy of the Settlement is attached hereto as Exhibit

E.




                                                 4
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 7 of 103 PageID# 11



         15.      The Settlement affirmed Mr, Damron's prior catch-up payments totaling $2,094.35

in accordance with the schedule agreed to by counsel for HOA. Ex. E. Pursuant to the terms of

the Settlement, IIOA "release[d] and forever discharge[d] Damron from all claims, actions, causes

of action and suits of every kind, arising from, pertaining to or relating to the Lawsuit    as   of the

date   of [the] Agreement upon     receipt and sufficiency of one payment of        $298.21           as


consicleration of this Agreement." Id atfl   2. The final payment, like the prior catch-up payments,

was to be paid to counsel for HOA.    Id. Mr. Damron made      the final payment, in cash, at the time

the Settlement was executed by handing the cash payment to counsel for HOA.

         16.      On September 16, 2016, counsel lor HOA notified the Henrico County General

District Court that the Lawsuit was dismissed with prejudice pursuant to a settlement between the

parties ("Dismissal Notice"), A copy of the Dismissal Notice is attached hereto as Exhibit F,

         17   ,   On September 26, 2016-a mere ten ( I 0) days after the Settlement was executed-

Equity sent its initial debt collection notice to Mr. Damron ("lnitial Notice"). A copy of the Initial

Notice is attached hereto as Exhibit G. The initial Notice informed Mr. Damron that, according

to the HOA, he had "not paid [his] share of the Association's assessments and [his] total unpaid

balance lwasl $2,485.23" ("Alleged Debt"). Ex. G.

        18.       The same day that Mr. Damron received the Initial Notice, Equity contacted him

by phone in an effort to collect on the Alleged Debt. During this call, Mr. Damron refuted the

existence of the Alleged Debt, demanded verification of the same, and informed Equity that the

unpaid HOA fees had been satisfied and the Lawsuit dismissed pursuant to the Settlement, Mr.

Damron also forwarded a copy of the Settlement to an Equity representative.

         19.      After receiving the Initial Notice, Mr. Damron contacted counsel for HOA.

Counsel for HOA indicated that there must have been some kind of mix up because the Alleged



                                                   5
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 8 of 103 PageID# 12



Debt had been paid in full pursuant to the Settlement. Counsei for HOA promised to contact

Equity and HOA to let them know that the Alleged Debt had been extinguished pursuant to the

Settlement.

        20.     Mr, Damron has timely paid his post-Settlement HOA         assessments by monthly

checks sent directly to   HOA. Mr. Damron continues to make timely assessment     payments directly

to HOA. Equity nonetheless appears to have applied many of Mr. Damron's post-Settlement

payments toward the Alleged Debt, which was satisfied and extinguished by way of the Settlement.

        21.    Equity continued sending letters and making monthly phone calls to Mr. Damron

(most of which lasted at least fbrty-five minutes) thror-rghout 2016 and into 2017. For the first

several months after he received the Initial Notice, Mr. Damron would field multiple calls from

Equity each week, including calls placed to Mr. Damron's employer. During each call, Mr.

Damron would refute the Alleged Debt and demand validation, but he was continually routed to

different individuals, most of whom claimed to have no knowledge of the Settlement. Mr. Damron

was never provided with validation of the Alleged Debt. By April 7,2017, Equity claimed the

Alleged Debt had increased to $3,596.96, A copy of Equity's April 7, 2017 letter to Mr. Damron

is attached hereto as Exhibit H.

       22,     Equity continued to make harassing and excruciatingly unproductive calls to Mr.

Damron for the remainder of 2017 and into early 2018. During each call, Mr. Damron would

refute the indebtedness and ask for someone to explain the basis for the Alleged Debt, including

the source of the alleged principal. Equity's representatives would promise to look into the matter,

but no corrective action was ever taken. Mr. Damron continued to make timeiy payments to HOA

for new assessments as they became due and owing.




                                                 6
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 9 of 103 PageID# 13



        23.    On March 12,2018, Mr, Damron received a letter from HOA claiming that                 he


continued to owe HOA for prior years' assessments, A copy of the March 12,2018 letter from

HOA is attached hereto as Exhibit     I.   HOA threatened to take Mr. Damron off of the monthly

installment plan (which he had always been on) for the 2018 assessments         if   the prior years'

assessments were not paid in   firll by March 27 ,2018. Ex.   I.


        24.    After receiving the March 12,2018 letter from FIOA, Mr. Damron once                again


contacted HOA in order to dispute the Alleged Debt, as well as the apparent misallocation of his

HOA assessment payments. Mr, Damron sent HOA a copy of his correspondence with counsel

for HOA, as well as a copy of the Settlement. Representatives of I-IOA claimed to have no

knowledge of the payment plan or the Settlement. Mr, Damron asked for validation of the Alleged

Debt, as well a statement of his account reflecting all payments and amounts allegedly owed. HOA

did not produce the requested materials, nor did it off'er Mr. Damron a substantive response.

       25.     Mr. Damron continued to make timely        assessment payments      to HOA for       the

remainder of 2018, however, HOA would often delay cashing these checks for           r"rp   to a month.

Equity continued its harassing and time-consuming calls to Mr, Damron on a monthly basis. Mr.

Damron accepted most     if not all calls, during which time he disputed the Alleged          Debt and

objected to the application of current HOA assessment payments to the Alleged Debt. At no time

did Mr. Damron ever make a payment directly to Equity. Equity took no corrective action, nor

did it take any steps to provide Mr. Damron with validation of the Alleged Debt.

       26.     Mr. Damron continued to make timely payments for HOA           assessments as they

became due each month in 2019. The harassing calls and letters from Equity continued throughout

2019. Unbeknownst to Mr. Damron, Equity, acting as an agent of HOA, filed and recorded                a


Memorandum of Lien against the Property on July 11,2019 ("the         Lien"), A copy of the lien


                                                 7
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 10 of 103 PageID# 14



instrument filed by Equity is attached hereto as Exhibit   J. Equity failed to provide Mr. Damron
with ten days' advanced notice of the Lien before recording it with tl're Clerk of Court, as required

by Virginia Code Section 55.1-1833(C). In fact, Mr. Damron did not become aware of the Lien

until months later.

        27.    According to the Lien, Mr. Damron did not make any payments toward his 2018

assessments, despite   HOA having cashed an assessment fee check from Mr. Damron for each and

every month of 2018, When combined with purported and unspecified recording fees, attorneys'

fees, and collection costs, the Lien included an alleged indebtedness of $3,700.78.

        28.    On November 12,2019, unbeknownst to Mr. Damron, Equity filed and recorded a

Deed of Appointment of Trustee by which      it appointed Patriot Trustee Service, LLC    as Trustee


for the purpose of selling the Property al a foreclosure sale ("Trustee Appointment"). A copy of

the Trustee Appointment is attached hereto as Exhibit    K.   Mr. Damron did not receive notice of

the Trustee Appointment from Equity,

       29.     Due to a favorable interest rate climate during the latter part of 2019, Mr. Damron

desired to re-finance his mortgage on the Property. When he initially applied for the re-finance in

December of 2019, Mr. Damron received a favorable interest rate (based on his credit history)

which would have resulted in a significantly lower monthly payment on a 30-year mortgage. As

the underwriting process moved forward, however, Mr. Damron's new mortgage lender, Royal

United Mofigage, LLC ("Royal United" or "the Mortgage Company"), discovered the Lien.

       30.     Royal United subsequentiy received correspondence from Equity, sent on its own

behalf and as agent for HOA, which indicated that Mr. Damron owed the HOA $8,738.84 for

unpaid assessments, including a principal balance of $4,343.18 and unspecified collection and

legal fees totaling 54,395.66 ("HOA Status Letter").     A copy of the HOA      Status Letter dated



                                                 8
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 11 of 103 PageID# 15



January 9,2020, as well as Mr. Damron's correspondence with Royal United regarding the same,

is attached hereto as Exhibit L.

        31.    Although the HOA Status Letter was addressed directly to Mr. Damron, it was, in

fact, sent directly from Equity to Royal United, who then forwarded the HOA Status Letter to Mr'

Damron. This was the first time Mr. Damron became aware of the Lien or of the increase in the

Alleged Debt as a result of unspecified collection costs and attorneys' fees. Neither Equity nor

HOA ever sent Mr. Damron a copy of the HOA Status Letter.

        32.    As a direct and proximate cause of the Lien, which created a cloud on Mr. Damron's

title, Mr. Damron's most favorable financing offer was no longer available to him. Although he

initially qualified for a 30-year mortgage, he was only able to obtain a2}-year mortgage due        to


the existence of the Lien. Mr, Damron's interest rate was increased, and his monthly payment was

adjusted upward by $220,82 compared to the initial offer. Mr. Damron was also required to pay

into escrow an additional amount sufficient to cover the Lien in the event that it was not resolved

or released.

        33.    On December 2J ,2019, Equity sent Mr. Damron notice of its intent to foreclose on

the Property due to his failure to satisfy the Lien ("Foreclosure Notice"). A copy of the Foreclosure

Notice is attached hereto as Exhibit   M,   Mr. Damron did not receive the Foreclosure Notice until

after he learned about the Lien from the Mortgage Company. The Foreclosure Notice was the first

communication    Mr. Damron        received from Equity regarding the Lien          or the purported

indebtedness for 2018 assessments. By way of the Foreciosure Notice, Equity informed Mr.

Damron that the Lien amount was $3,700.78 but that there might be additional outstanding

balances not reflected in the   Lien. Ex. M. Mr. Damron was    directe d   to make full payment on the




                                                  9
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 12 of 103 PageID# 16



account-including unspecified outstanding balances not stated in the Foreclosure Notice-by

February 25,2020, or Equity would foreclose on the Property to satisfy the Lien. 1d.

             34.      Upon infbrmation and belief, the Lien was paid by the Mortgage Company, without

Mr. Damron's knowledge or approval, in order to clear title to the Property.

             35,      Upon information and beiief, the Lien has not been released by Equity or by HOA.

                                  NE-B                      NTRACT AG

             36.      Mr. Damron incorporates Paragraphs    1   through 35 of the Complaint as if each were

set forth     in full below.

             37.      The Settlement is a valid and enforceable contract by and between Mr. Damron and

HOA. The Settlement was supported by consideration in the form of                  payments made by Mr.

Damron to HOA in order to "settle, resolve and dispose of any and all of the claims that have been,

or cor.ild have been, asserted in the Lawsr"rit . . . ." Ex. E.

             38.      There was a meeting of the minds between Mr. Damron and HOA regarding the

terms of the Settlement.

             39.      HOA materially breached the Settiement by initiating collection actions against Mr.

Damron shortly after the Settlement was executed. Despite multiple opportunities to correct the

misallocation of Mr. Damron's assessment payments and to mitigate damages cattsed by its breach

of the Settlement, HOA persisted in its efforts, both on its own and through its agents, to collect

on the Alleged Debt, which was satisfied and extinguished as a result of the Settlement.

             40.       As a result of HOA's material breach of the Settlement, Mr. Damron has been

fbrced to endure years of harassing collections calis, which negatively impacted his ability to earn

a   living   as a   financial advisor. Mr. Damron continues to suffer damage to his credit history, which

prevented him from obtaining favorable financing for his mortgage on the Properly, as well as



                                                       10
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 13 of 103 PageID# 17



embaffassment, humiliation, mental suffering, and damage to his standing in the community. Mr.

Damron was also forced to pay an additional$220.82 per month more for his mortgage than he

would have without the Lien, as well as escrow payments sufficient to cover the amount of

indebtedness described in the HOA Status Letter,

                  COUNT TWO      -   CONSTRUCTIVE FRAUD (AGAINST HOA)

        41.       Mr. Damron incorporates Paragraphs 1 through 40 of the Complaint     as   if   each were


set forth   in full below,

        42.       HOA, by counsel, falsely represented to Mr. Damron that      if   he adhered to the

agreed payment schedule, as described     in the Settlement, then the Alleged Debt, and any claims

arising thereunder, would be lorever resolved and extinguished, the Lawsuit would be dismissed,

and Mr. Damron would avoid any collections activities related to the Alleged Debt ("False

Representations").

        43.       The False Representations induced Mr. Damron to make the Settlement payments,

inciuding the final payment made at the time the Settlement was executed. The False

Representations were thus a material component of the Settlement upon which Mr. Damron relied

when entering into the Settlement.

        44.       HOA knew or should have known that a reasonable person would rely              r"ipon the

False Representations as a material inducement to enter into the Settlement.

        45.       Rather than abiding by the terms of the Settlement and fbllowing through on the

False Representations, HOA initiated collections actions against     Mr. Damron shortly after          the

Settlement was executed.

       46.       Despite exercising due diligence-including repeated requests for validation of, or

information related to, the Alleged   Debt-Mr.   Damron did not discover the False Representations



                                                 11
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 14 of 103 PageID# 18



until January of 2020 when the Mortgage Company notified him of the Lien. Mr. Damron relied

upon the statements by representatives of HOA and Equity, as agent of HOA, lhat, inter alia,lherc

was likely a mistake in the records, someone was going to look into it, and the matter would

eventually be resolved.

         47   .      As a result of Mr. Damron's reiiance upon the False Representations, he has been

forced      to    endure countless harassing and unproductive collections calls, which negatively

impacted his ability to earn a living as a licensed financial advisor. Mr. Damron continues to suffbr

damage to his credit history, which prevented him from obtaining favorable financing for his

mortgage on the Property, as well as embarrassment, humiliation, mental suffering, and damage

to his standing in the community, Mr, Damron was also forced to pay an additional $220.82 per

month more for his mortgage than he would have without the Lien, as well as escrow payments

sufficient to cover the amount of indebtedness described in the HOA Status Letter.

                 COUNT THRBE      -   FRAUDULENT INDUCEMENT (AGAINST HOA)

         48.         Mr, Damron incorporates Paragraphs   1   through4T of the Complaint as if each were

set forth   in full below.

         49.         At the time the Settlement was executed, HOA had the present intention not to

perform its obligations under the Settlement, as evidenced by its referral of the Alleged Debt to

Equity for collections, despite Mr. Damron's satisfaction of the Alleged Debt and the dismissal of

the Lawsuit pursuant to the Settlement.

         50.         HOA knew that the False Representations were a material component of            the

Settlement, which induced Mr, Damron to enter into the Settlement.




                                                    T2
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 15 of 103 PageID# 19



           51.     Mr. Damron had a right to rely upon the False Representations, which were        the

product of good faith negotiations with       HOA, Mr. Damron did in fact rely upon the False
Representations by HOA when he entered into the Settlement on September 14,2016.

           52.     Despite exercising due diligence-including repeated requests for validation of, or

information related to, the Alleged Debt-Mr, Damron did not discover the False Representations

until the Mortgage Company notified him of the Lien in January of 2020, Mr. Damron relied upon

the statements by representatives of HOA and Equity, as agent of HOA, lhat, inter alia,Ihere was

likely   a mistake in the records, someone was   going to look into it, and the matter would eventualiy

be resolved,

          53,     As a result of HOA's fraudulent inducement, which induced Mr. Damron to enter

into the Settlement, he has been forced to endure years of harassing collections calls, which

negatively impacted his ability to earn a living as a financial advisor. Mr. Damron continues to

suffer damage to his credit history, which prevented him from obtaining favorable financing fbr

his mortgage on the Property, as well as embarrassment, humiliation, mental suffering, and darnage

to his standing in the community. Mr. Damron was also forced to pay an additional $220.82 per

month more for his mortgage than he would have without the Lien, as well as escrow payments

sufficient to cover the amount of indebtedness described in the HOA Status Letter.

          COUNT FOUR _ DEFAMATION PEIT,S'' (AGAINST HOA AND EOUITY)

          54.     Mr. Damron incorporates Paragraphs I through 53 of the Complaint as if each were

set   forth in full below.

          55.     Each time Mr. Damron received a collection call or letter from HOA or Equity, he

refuted the existence of the Alieged Debt, demanded validation of the same, and vehemently

denied missing any assessment payments. Accordingly, HOA and Equity knew, should have



                                                   IJ
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 16 of 103 PageID# 20



known after a reasonable investigation, and/or recklessly disregarded that the Aileged Debt was

extinguished by way of the Settlement.

          56.    Despite knowing, failing to investigate, and/or recklessly disregarding that the

Alleged Debt was extingr"rished by the Settlement, Equity, acting on its own behalf and   as the agent


of HOA, filed the Lien on July 1 1,2019, without sending notice to Mr. Damron by certified maii,

as   required by law. Va. Code Ann. $ 55.1-1833(A).

         57,     The Lien contains demonstrably false information, including the allegation that Mr.

l)amron owed $3,700.78 because he lailed to make any HOA assessment payment from August

1,2018 through July 1,2019, when, in fact, Mr. Damron made timely payments for each of those

months by sr-rbmitting $201 .00 checks directly to    HOA. FIOA subsequently   cashed each of these

checks, although it would often wait a month or more to cash each check. The Lien also contained

false information regarding HOA's and/or Equity's entitlement to collection costs, lien recording

fees and attorneys' fees as a result of Mr. Damron's alleged failr"rre to make assessment payments

from August 1 , 201 8 through July 1 ,2019. Because Mr. Damron timeiy made all post-Settlement

assessment payments, neither HOA nor Equity was entitled to collect costs and/or fees expended

in pr"rrsuing collection of bogus debts.

         58.     Despite knowing, failing to investigate andlor recklessly disregarding that the

Alleged Debt was extinguished by the Settlement, and that Mr. Damron made timely assessment

fees each and every month since the Settlement was executed, Equity, acting on its own behalf and

as the agent   for HOA, sent the HOA Status Letter to Royal United on or about January 9,2020.

Although Mr. Damron was listed as the recipient of the HOA Status Letter, the letter was intended

for and sent to Royai United. Neither Equity nor HOA ever sent a copy of the HOA Status Letter

to Mr. Damron.



                                                 14
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 17 of 103 PageID# 21



            59,          The HOA    Statr-rs   Letter contained demonstrably false information by stating that

Mr. Damon owed a total of $8,738.84-with $4,343.18 in principal and $4,395.66 in unspecified

collection costs and legal fees-for association dues owed to HOA, when, in fact, Mr. Damron

made timely payments for all post-Settlement assessment fees.

            60.          The Lien and the HOA Status Letter contained provably false information, yet both

were offered to third parlies as statements of fact.

            61,          By filing the Lien and publishing the HOA Status Letter to    a   third party, HOA and

Equity made false and defamatory statements about Mr. Damron that prejudiced him in his

profession as a financial advisor, thus constituting defamation per se.

            62.          As a result of the Lien and the HOA Status Letter, Mr. Damron suffered,                and


continues            to suffer, damage to his reputation for sound financial         management, which has

prejudiced him in his profession as a financial advisor with fiduciary duties to his clients. Mr.

Damron continues to suffer damage to his credit history, which prevented him from obtaining

favorable financing for his mortgage on the Property, as well as embarrassment, humiliation,

mental suffering, and damage to his standing in the community. Mr. Damron was also forced to

pay an additional $220,82 per month more for his mortgage than he would have without the Lien,

as   well   as escrow payments sufficient to cover the amount           of indebtedness described in the HOA

Status Letter.

                      COUNT FIVE _ DEFAMATION (AGAINST EOUITY AND HOA)

            63   .      Mr. Damron incorporates Paragraphs 1 throu gh 62 of the Complaint       as   if   each were

set forth in         full below,

            64,         Despite Mr. Damron's repeated claim that that the Alleged Debt was extinguished

by the Settlement, and despite knowing, failing to investigate, and/or recklessly disregarding that



                                                            15
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 18 of 103 PageID# 22



Mr. Damron made timely payments for all post-Settlement HOA assesstnents, Equity, acting on

its own behalf and as agent for HOA, filed the Lien and sent the HOA Status Letter to Royal

United.

          65,    HOA and Equity either knew that the Lien and HOA Status Letter contained false

information about Mr. Damron's assessment payment history or, believing them to be true, lacked

reasonable grounds for their belief and acted negligently and/or with reckless disregard by failing

to ascertain the facts upon which the Lien and HOA Status Letter were based.

          66.    As a result of the Lien and the HOA Status Letter, Mr. Damron's reputation was

injured, including his reputation for sound financial management in carrying      or-rt   his fiduciary

duties to his clients. Mr. Damron continues to suffer damage to his credit history, which prevented

him from obtaining favorable financing for his mortgage on the Property, as well                     as


embarrassment, humiliation, mental suffering, and damage to his standing in the community. Mr.

Damron was also forced to pay an additional$220.82 per month more for his mortgage than he

wor-rld have without the Lien, as well as escrow payments sufficient      to cover the amount of

indebtedness described in the HOA Status Letter.

            COUNT SIX       - VIOLATIONOF 15 tl.S.C.A. E 1692s(a) - CONTENTS
                            OF DEBT NOTICE ( AGAINST F],OIIITY)

          67.    Mr, Damron incorporates Paragraphs 1 through66 of the Complaint     as   if each were

set fbrth in ftrll below.

          68.    Mr. Damron is a consumer under FDCPA in that he is a naturai person who was

allegedly obligated to pay a debt to HOA.

          69.    The Alleged Debt arises out of a transaction entered into primarily for personal

and/or household purposes, namely, the purchase and enjoyment of a primary residence.




                                                t6
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 19 of 103 PageID# 23



           70,   Equity is a debt collector within the meaning of 15 U.S.C.A. $ 1692a(6), and             as


described by Equity in its correspondence and phone calls to Mr. Damron, because: (1) it is a legal

entity whose principal purpose is to collect debts; and (2)       it regularly   collects debts owed to

another.

           71.   The initial Notice informed Mr. Damron that unless he contested the Alleged Debt

in writing within thirty (30) days, Equity would assume that the debt was valid. The terms and

directions of the Initial Notice violated 15 U.S.C.A. $ 1692g(a) by providing inadequate notice of

Mr. Damron's right to contest the validity of the Aiieged Debt, which misled and confused Mr.

Damron as to his right to refute the Alleged Debt, whether in writing or orally, and to demand

verification of the same.

        12.      As a result of Equity's failure to provide Mr. Damron with adequate notice of the

Alleged Debt, he was forced to endure years of painstaking and harassing collections calls and

letters. Mr, Damron continues to suffer damage to his credit history, which prevented him from

obtaining favorable financing for his mortgage on the Property, as well as embarrassment,

humiliation, mental suffering, and damage to his standing in the community, Mr. Damron was

also forced to pay an additional $220.82 per rnonth more for his mortgage than he wor"rld have

without the Lien, as well as escrow payments sufficient to cover the amount of indebtedness

described in the HOA Status Letter.

     COUNT SEVEN         - VIOLATION      OF 15 .S.C.A. E 1692s(b) - DISPIITED DEBTS
                                       (AGAINST EQUITY)

       73.       Mr, Damron incorporates Paragraphs i throughT2 of the Complaint         as   if   each

were set forth in full below.

       74.       Within thirty (30) days of sending the Initial Notice (in fact, the same day that Mr.

Damron received the Initial Notice), Equity called Mr. Damron for the purpose of collecting the


                                                  t7
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 20 of 103 PageID# 24



Alleged Debt, During his first discussion with Equity, Mr. Damron notified Equity that he refuted

the existence of the Alleged Debt because it was extinguished pursuant to the Settlement, Mr.

Damron also demanded that Equity provide validation of the Alleged Debt, and he refused to make

any payments toward the Alleged Debt or to have any of his current assessment payments applied

to the Alleged Debt.

           15.     Despite Mr. Damron's refutation of the Alleged Debt and his request for validation

of the same, inciuding the applicable time period for the assessment payments that he allegediy

missed, Equity nonetheless failed to provide the required validation          of the Alleged Debt in

violation of 15 U.S.C.A. $ 1 6929(b).

           76.     As a result of Equity's failure to provide Mr. Damron with verification of      the

Alleged Debt, Mr. Damron was unable to ascertain the alleged time period for the missed payments

so that he could respond to the Initial Notice appropriateiy and prevent further harm to his

reputation or credit. Mr. Damron continues to suffer damage to his credit history, which prevented

him from obtaining favorable financing for his mortgage on the Property, as well                    as


embarrassment, humiliation, mental suffering, and damage to his standing in the community. Mr.

Damron was also forced to pay an additional $220.82 per month more for his mortgage than he

would have without the Lien, as well as escrow payments sufficient to cover the amount of

indebtedness described in the HOA Status Letter,

      COUNT EIGHT            - VIOLATION OF ls U.S.C.A. $ 1692cft) - COMMUNICATION
                                      WITH THIRD PARTIES

          77.      Mr. Damron incorporates Paragraphs   1   throughT6 of the Complaint as if each were

set   forth in full below.

          78.     Unless a consumer directly provides a debt collector with express permission, or as

reasonably necessary to carry out post-judgment remedies, a debt collector 'omay not communicate,


                                                  18
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 21 of 103 PageID# 25



in connection with the collection of any debt, with any person other than the consumer, his

attorney, a consumer reporling agency        if otherwise permitted by law, the creditor, the attorney of

the creditor, or the attorney of the debt collector," 15 U.S.C.A, $ 1692c(b).

         79,         On at least one occasion, Eqr-rity communicated with a third party regarding the

Alleged Debt, notwithstanding Mr. Damron's refutation of the Alleged Debt and his demand fbr

validation of the same. By sending the HOA Status Letter to Royal United, Equity communicated

with a third party in connection with the Alleged Debt, and/or any additional debt claimed as a

result of the Alleged Debt, without authorization by Mr, Damron and without a valid and

enforceable judgment against Mr. Damron, thereby violating 15 U.S.C.A. $ 1692c(b).

         80.         As a result of Equity's unlawful communication with third parties, including Royal

United, Mr. Damron continues to suffer damage to his credit history, which prevented him from

obtaining favorable financing for his mortgage on the Property, as weli as embarrassment,

humiliation, mental suffering, and damage to his standing in the community. Mr. Damron was

also forced to pay an additional $220.82 per month more for his mortgage than l"re would have

without the Lien, as well as escrow payments sulficient to cover the amount of indebtedness

described in the      HOA Status Letter.

                 COIINT   NINF], _   VIOI,ATION OF' 15 U.S.C.A.    I   1692c(c)   -   CEASING
                                           COMMUNICATION

        81   ,      Mr. Damron incorporates Paragraphs I through 80 of the Complaint      as   if   each were

set forth in     full beiow.

        82.         Notwithstanding Mr. Damron's clear and unequivocal refutation of the Alleged

Debt and his refusal to make any payment toward the Alleged Debt, Equity continued to contact

Mr. Damron for the purpose of collecting the Alleged Debt, including as recently as December of

2019, thereby violating 15 U.S.C.A. $ 1692c(c).


                                                    19
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 22 of 103 PageID# 26



            83.   As a result of Equity's failure to cease communications with Mr. Damron in        an


 effort to collect the Alleged Debt, Mr. Damron was forced to endure years of harassing, time-

consuming coliection calls, which resulted       in lost    income and earning opportunities. Mr.

Damron's reputation was also injured, including his reputation for sound financial management in

carrying out his fiduciary duties to his clients. Mr. Damron continues to suff'er damage to his credit

history, which prevented him from obtaining favorable financing for his mortgage on the Property,

as well as embarrassment, humiliation, mental suffering, and damage to his standing in the

community. Mr. Damron was also forced to pay an additional$220.82 per month more for his

mortgage than he would have without the Lien, as well as escrow payments sufficient to cover the

amount of indebtedness described in the HOA Status Letter.

  COUNT TEN _ VIOLATION OF 15 U.S.C.A. 8 1692d(5) _ HARASSMENT OR ABUSE

        84.       Mr, Damron incorporates Paragraphs   1   through 83 of the Complaint as if each were

set forth   in full below.

        85.       Equity made coiiections calls to Mr. Damron, continuously and repeatedly, for

more than three years. Equity initially contacted Mr, Damron daily, then weekly, and finally

monthly. On multiple occasions, Equity contacted Mr. Damron by calling andlor sending mailings

to his place of empioyment. Each call took approximately forty-five (45) minutes to an hor"rr. The

calls were made with the intent to harass and annoy Mr. Damron so that he would settle the Alleged

Debt, thereby violating 15 U.S,C.A. $ 1692d(5).

        86.       Although Equity made collections calls at all times of day, Mr. Damron almost

always picked up the phone in a good faith effort to resolve the apparent confusion and to avoid

any further collection calls. Equity representatives wor-rld promise to look into the matter,

including by validating the Alleged Debt, but Mr. Damron was forced to engage in the same



                                                 20
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 23 of 103 PageID# 27



repeated and circular discussions over and over again without gaining any new          infonnation. Mr.

Damron lost significant time and income by engaging in these collection calls.

          87.     As a result of Equity's harassment and abuse, which was confusing and misleading

to Mr. Damron as he attempted to ascertain the basis for the Alleged Debt, Mr. Damron lost income

and earning opportunities. Mr. Damron continues to suffer damage to his credit history, which

prevented him from obtaining favorable financing for his mortgage on the Propefty, as weil as

embarrassment, humiliation, mental suffering, and damage to his standing in the community. Mr.

Damron was also forced to pay an additional$220.82 per month more for his mortgage than he

would have without the Lien, as well as escrow payments sufficient to cover the amount of

indebtedness described in the       HOA Status Letter.

          COTJNT ELEVBN _ VIOLATIONS O F 15 II.S.C.A. E 1692eQ\                   -   FALSE OR
                                  MISLEADING REPRESENTATIONS

          88.     Mr. Damron incorporates Paragraphs     1   through 87 of the Complaint as if each were

set   forth in full below.

          89.     In its numerous collection letters and calls directed to Mr. Damron-which began

in September of     201   6   and continued through December   of 2019-Equity falsely represented the

character, amount and legal status of the Alleged Debt in violation of 15 U.S.C.A. $ 1 692e(2)(A).

          90.     Although the Alleged Debt was extinguished and the Lawsuit dismissed as a result

of the Settlement, Equity continued to contact Mr. Damron and third parties in connection with an

effort to coliect the Alleged Debt (while denying the existence of the Settlement), which was not

only false but misleading and confusing for Mr. Damron as he attempted to resolve the mr"rltiple

misrepresentations and inaccuracies surrounding the Alleged Debt.

          91.     By sending the HOA Status Letter, Equity also falsely represented to Royal United

and, by extension, Mr. Damron, the lawful basis for the Lien as well as the speculative and


                                                    21
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 24 of 103 PageID# 28



unsupported collection charges and fees, which more than doubled the amount of purported

indebtedness related to the Lien, constituting a separate violation of 15 U.S.C.A. $ 1692e(2)(B).

           92,     These omissions and misrepresentations were not only false but also confusing and

misleading to both Royal United and Mr. Damron as they atternpted to ascertain the source of, and

basis for, the Alleged Debt and additional costs and fees claimed as a result thereof,

          93.      As a result of Equity's false and misleading representations, Mr. Damron continues

to suffer damage to his credit history, which prevented him from obtaining favorable financing for

his mortgage on the Property, as well as embarrassment, humiliation, mental suffering, and damage

to his standing in the community. Mr. Damron was also forced to pay an additional $220.82 per

month more for his mortgage than he would have without the Lien, as well as escrow payments

sufficient to cover the amount of indebtedness described in the HOA Status Letter.

                                 _VIOLATION OF 15 .S.C.                         -F
                                MISLEADING RBPRESENTATIONS

          94.      Mr. Damron incorporates Paragraphs 1 through 93 of the Complaint     as   if each were

set   forth in full below.

          95.      By sending the Foreclosure Notice, Equity threatened to take an action that it could

not legally take, thereby violating 15 U.S.C.A. $ 1692e(5),

          96.      As a result of the Settlement, the Lawsuit was dismissed with prejudice and the

Alleged Debt was extinguished. Mr. Damron timely submitted all post-Settlement HOA

assessment payments. Accordingly, Equity did not have the legal right to        file the Lien, let alone

to conduct, or threaten to conduct, a foreclosure sale of the Properly.

          97   ,   Equity's misrepresentation in sending the Foreclosure Notice was not only false but

also confusing and misleading to Mr. Damron as he attempted to ascertain the source of, and basis

for, the Alleged Debt and additional costs and fees claimed as a result thereof.


                                                   22
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 25 of 103 PageID# 29



          98.     As a result of Equity's false and misleading representations regarding its intention

to foreclose on the Property as a result of the Alleged Debt, Mr. Damron suffered lost income and

earning opportunities, and he continues to suffer damage to his credit history, which prevented

him from obtaining favorable financing for his mortgage on the Property, as well                            as


embarrassment, humiliation, mental suffering, and damage to his standing in the community. Mr.

Damron was also forced to pay an additional$220.82 per month more for his mortgage than he

would have without the Lien, as well as escrow payments sufTrcient to cover the amor.rnt of

indebtedness described in the     HOA Status Letter.

         COUNT THIRTEEN _ VIO LATION OF 15 U.S.C.A. 8 169 2e(8) - FALSE OR
                      MISLEADING REPRESENTATIONS

          99,     Mr, Damron incorporates Paragraphs I through 98 of the Complaint         as   if   each were


set   forth in full below,

          100.    By sending the HOA Status Letter to Royal United, Equity communicated credit

information about Mr. Damron that it knew, or which it should have known upon a reasonable

investigation, was false, including the fact that Mr. Damron disputed the Alleged Debt, thereby

violating 15 U,S.C.A. $ i692e(8),

          101.    Equity's omissions and misrepresentations were not only false but also confusing

and misleading to    Mr. Damron   as he attempted to ascertain the source of, and basis   for, the Aileged

Debt as well as additional costs and fees claimed as a result thereof.

          102.    As a result of Equity's false and misleading representations, Mr, Damron suffered

lost income and earning opportunities, and he continues to suffer damage to his credit history,

which prevented him from obtaining favorable financing for his mortgage on the Property, as well

as embarrassment, humiliation, mental suffering, and damage to his standing         in the community.

Mr. Damron was also forced to pay an additional $220.82 per month more for his mortgage than

                                                   L)
                                                   ^a
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 26 of 103 PageID# 30



he would have without the Lien, as well as escrow payments sufflrcient to cover the amount of

indebtedness described in the HOA Status Letter.

 COUNT FO            TEEN _ VIOLATION OF           15   u.s.c.A. s 1692f(1)   - UNF     PRACTICES

            103, Mr. Damron      incorporates Paragraphs 1 through 102 of the Complaint as        if each

were set forth in full below,

            104.   Upon information and belief, the amount stated in the HOA Status Letter included

interest, fees, charges and/or expenses that were not expressly authorized by the Declaration or

otherwise permitted by law ("Unauthorized Charges"). When the Unauthorized Charges were,

upon information and belief, paid by Royal United in order to clear title on the Property

(unbeknownst to Mr. Damron), Equity collected the Unauthorized Charges, thereby violating l5

u.s.c.A. $ 1692f(1).

            105.   As a result of Equity's unfair practices in collecting the Unauthorized Charges, Mr.

Damron continues to suffer damage to his credit history, which prevented him from obtaining

favorable financing for his mortgage on the Property, as well as embarrassment, humiliation,

mental suffering, and damage to his standing in the community. Mr. Damron was also forced to

pay an additional $220.52 per month more for his morlgage than he would have without the Lien,

as   well   as escrow payments sufficient to cover the amount    of indebtedness described in the HOA

Status Letter, which has now been paid out of escrow for the benefit of Equity and HOA without

Mr. Damron's knowledge andlor acquiescence.

       COUNT FIFTEEN _ VIOLATION OF FDCPA. 15 U.S.C.A. E 1692h (AGAINST
                                               EQUITY)

            106    Mr. Damron incorporates Paragraphs       I through 105 of the Complaint   as   if each
were set forth in full below




                                                   24
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 27 of 103 PageID# 31



         107.         While he disputed the Alleged Debt, Mr. Damron continued to pay each post-

Settlement assessment in the normal course by submitting monthly checks to HOA in the atnount

of $201 .00.

         108. Despite Mr.           Damron's timely payments, Equity manufactured bogus debts

purportedly owed for post-Settlement HOA assessments.

         109.         Equity took Mr. Damron's timely payments for current HOA assessments and

misapplied them in order to pay down the Aileged Debt for pre-Settlement assessments, which Mr.

Damron abeady had paid in full, thereby violating 15 U.S,C.A. $ 1692h. In so doing, Equity

created a new debt for alleged unpaid HOA assessments when, in fact, Mr. Damron had been

timely paying these new assessments as they accrued each month.

         110. Upon information and belief, Equity             misapplied Mr. Damron's current HOA

assessments toward the Alleged Debt, which was extingr-rished         in2016, in order to concoct    a basis


for filing the Lien, which, by law, must be done within twelve months from the creation of                an


indebtedness for HOA fee assessments. Va. Code Ann. $ 55.1-1833(B) ("The association, in order

to perfect the lien given by this section, shall file fthe memorandum of lien], before the expiration

of   12 months from the time the      first such assessment became due and payable . . . .").

                  COUNT SIXTEEN _ SLANDER OF TITLE BY FILING THE LIEN
                              (AGAINST HOA AND EOUITY)

         I   1   1.   Mr. Damron incorporates Paragraphs    I through I 10 of the Complaint     as   if each
were set forth in full below.

         112.         Equity, acting on its own behalf and as agent for HOA, published slanderous words

about Mr, Damron when it filed the Lien on July 11,2019.

         113.         The Lien contained false statements about Mr. Damron related to the Alleged Debt,

which was satisfied and extinguished by the Settlement. Although Mr, Damron made timely

                                                      25
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 28 of 103 PageID# 32



payments for all post-Settlement assessments, Equity and HOA claimed in the Lien that he failed

to make any assessment payments from August 1,2018 through July 1,2019. Ex. J,              p.2.   This

was a blatant and demonstrably false allegation.

        ll4.    The Lien also contained the false statement that HOA and/or Equity had incurred

valid and enforceable recording costs, collection costs, and attorney's fees as a result of the claimed

assessment payments from 2018 and 2019, despite the fact that      Mr. Damron had timely paid      each


and every one of the assessments described in the Lien.

        115. In filing the Lien, HOA and Equity acted with gross indifference           for the impact

such statements would have on Mr, Damron, and with reckless and wanton disregard for the falsity

of the statements regarding 2018 and 2019      assessments, which were timely paid      in fuil by Mr.

Damron as they became due and owing.

        116.    As a result of the publication of the Lien and the HOA Status Letter, Mr. Damron

suffered, and continues to suffer, damages due to the creation of a cloud on his title to the Property,

which hindered the alienation and maximrzation of value of the Property, Mr. Damron has also

sufferecl, and continues to suffer, an increase to his mortgage payment on the Property, humiliation,

embarrassment, and loss of standing in his community.

            COI]NT SEVBNTEEN -         OF'TITI,E BY SENDING THE
                HOA STATUS LETTER (AGAINST HOA AND EOUITY)

        117. Mr. Damron         incorporates Paragraphs 1 through 116 of the Complaint as      if each

were set forth in full below.

        118.   The HOA Status Letter contained demonstrably false information by stating that

Mr. Damon owed     a   total of $8,738.84-with $4,343,18 in principal and $4,395 .66 in unspecified

collection costs and legal fees-for association dues owed to HOA, when, in fact, Mr. Damron




                                                  26
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 29 of 103 PageID# 33



made timely payments for all post-settlement assessment fees and owed nothing for the Alleged

Debt as it was resolved and extinguished pursuant to the Settlement.

         119.    In sendingthe HOA Status Letter, HOA and Equity acted with gross indifference

for the impact such statements would have on Mr. Damron, and with reckiess and wanton disregard

for the falsity of the statements contained in the letter.

         120,    As a result of the pr"rblication of the HOA Status Letter, Mr. Damron suffered, and

continues to suffer, damages due to the creation of a cloud on his title to the Properly, which

hindered the alienation and maxtmtzalior"r of value of the Property. Mr. Damron has also suffered,

and continues    to suffer, an increase to his mortgage payment on the Property,        humiliation,

embarrassment, and loss of standing in his community.

                                    _   VIOLATION OF VCP       VA. CODE       s9.t-20    1



        121. Mr. Damron incorporates Paragraphs I through           120 of the Complaint as   if each
were set lorth in full below,

        122. HOA        was formed for the specific pllrpose   of   "maintenance, preservation and

architectural control of the residence Lots and Common Area within the certain tract of property

described as Knollingwood Properties." Ex.      B,llB.

        123. HOA is obligated to "maintain a service for the collection      of garbage, trash, [sic]

shail provide snow removal and grass cutting for the Common Areas as well as for the individual

Lots." Ex. C, p. 4.

        124.    Assessments charged       by HOA must be used "exclusively fbr the purpose of

promoting the recreation, health, safety, and welfare of the residents in the Properties and in

particular for the improvement and maintenance of the Properties, services, and facilities devoted

to this purpose . . . ." Id.,p.3.



                                                  27
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 30 of 103 PageID# 34



        125.    By purchasing the Property and paying monthly assessments in exchange for the

provision of personal and household services, including the Maintenance Issues, Mr. Damron

entered into a consllmer transaction   with HOA within the meaning of the VCPA.

        126.    HOA fraudulently misrepresented to Mr. Damron that it wor"rld suppiy maintenance

services, including the Maintenance Issues, in exchange for monthly fee assessments.

        127. Mr.     Damron relied upon HOA's frauduient misrepresentation as                a   material

inducement to payment of his monthly HOA assessments.

        128.   For several months in2014 and2015, HOA failed to provide maintenance services

to Mr. Damron, or to     address the Maintenance Issues, despite numerous reminders           from Mr.

Damron that such services were necessary and required as part of his consumer transaction with

HOA.

        129. Mr.     Damron suffered damages as        a result of HOA's f'ailure to       address the

Maintenance Issues, including lost value to, and enjoyment of, the Property.

        130. I-IOA did not begin to address the Maintenance       Issues   until several months after it

filed the Lawsuit against Mr, Damron. In order to resolve their dispute related to the Maintenance

Issues, which was the subject of the Lawsuit, HOA and Mr. Damron entered into the Settlement.

        131,   HOA failed to adhere to the terms and conditions of the Settlement by, inter alia:

engaging Equity in order to initiate coilections activities related to the Alleged Debt; misallocating

payments   in order to   create new alleged debts;    filing the Lien and creating a cloud on Mr.

Damron's title to the Properly; communicating false information related to the Alleged Debt to

third parties, including the Mortgage Company; and initiating forecioslrre proceedings on the

Property as a result of the Alleged Debt. By failing to adhere to the terms and conditions of the

Settlement, HOA violated Va. Code $ 59.1-200(17).



                                                 28
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 31 of 103 PageID# 35



                                EN_                                               AND HOA

        132. Mr. Damron         incorporates Paragraphs 1 through 131 of the Compiaint as          if   each


were set forth in full below,

        133.    Upon information and belief, the Mortgage Company paid the amount described in

the HOA Status Letter to Equity and/or HOA, unbeknownst to Mr. Damron, in order to extinguish

the Lien and clear title to the Property.

        134.    HOA and Equity knew, or should have known upon a reasonable investigation, that

they were receiving an unlawful benefit when the Morlgage Company paid to them the amount

specified in the HOA Status Letter.

        135.    Because the Lien and the amount specified         in the HOA Status Letter were     based


upon the Aileged Debt-which was satisfied and extinguished by the Settlement-and upon post-

Settlement assessment payments-all of which were timely paid by Mr.               Damron-it would        be


inequitable and unjust for HOA and/or Equity to retain the amount paid to them, upon information

and belief, by the Morlgage Company, Accordingly, HOA and/or Eqr.rity should be ordered to

repay to Mr. Damron any and all funds received by them from the Mortgage Company,

                                      PRAYER FOR RELIEF

        WHEREFORE, for the foregoing reasons, Mr. Damron respectfully requests that the Court

find in his favor and against HOA and/or Eqr"rity   as   to each of the Counts included herein, and tl"rat

it grant and award Mr. Damron the following:

   1,   Compensatory damages        in the amount of Two Hundred Fifty Thousand Dollars
        ($250,000.00)   for lost wages, mental pain and suffering, increased home               mortgage

        financing costs, escrow costs to cover the Lien, and reputational damage;




                                                29
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 32 of 103 PageID# 36



   2.   Reasonable attorneys' fees and costs expended in bringing the present action in accordance

        with Va. Code Ann. $ 59.1-204(B) and 15 U.S,C,A. $ 1692k(aX3);

   3.   Civil penalties against Equity in the amount of Twelve Thousand Dollars ($12,000,00) in

        accordance   with    15   U.S.C.A. $ 1692k(A)(2)(a);

   4.   Civil penalties against HOA by trebling the amount of actual damages to be proven         at trial,


        or by trebling the   civil penalties   assessed against   HOA for willful violations of the VCPA,

        in accordance with Va. Code, Ann. $ 59.1,-204(A).

   5.   Punitive damages in the amount of One Hundred Thousand Dollars ($100,000.00) to deter

        such unlawful actions by HOA and Equity in the future; and

   6.   Such other relief as the Court finds necessary in the interests ofjustice.




Dated: vtav EZOZO                                          Respectfully submitted,

                                                           DO


                                                                les G. Meyer, III (VSB No. 34146)
                                                           D. Patrick Callahan (VSB No. 87366)
                                                           Katherine M, Rockwell (VSB No. 93733)
                                                           O'Hagan Meyer, PLLC
                                                           411 East Franklin Street, Suite 500
                                                           Richmond, Virginia 23219
                                                           Telephone: (804) 403-7 1 00
                                                           Facsimile: (804) 403-71 10
                                                           Emai I : cusy p_(@Ahgga!.U 9!-g 1,Qp*m
                                                           Emai I : Wgll4hgn@"oJtsggrgg! pJ-g_au
                                                           Email : hpetcw eU@onasanmeyer

                                                           Counsel   for Plaintiff




                                                      30
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 33 of 103 PageID# 37



                    lnstrumont Conirol l{umbor
                                                                                                       ]ltffiffiffiffilllll
                                                                                                       LR 20't'100018866 07/05/2011 2:08:00 PM


                    Gommonwealth of Virginia
                    Land Record lnstruments
                    Cover Sheet - Form A                                                                                                             j:q

                    llLg VLR Covot
                                   gheet Agont      1'0'$31                                                                                          o
                                                                                                                                                     o
                    Oat6 of lnstrumenti                       1                                                                                      \o
                                                                                                                                                     .D
                                            [6/13/201             I
                                                                                                                                                     6)
                    lnslrumont Typot        lDBs                  I                                                                              c)
              n     Number of ParcelS       (           1l
                                                                                                                                                 co
              l'l
              lxl   Number of Pagoe         t           3l                                                                                       (,
              lEl                                                                                            (Box for Daed $tamp Only)
                    clty   ncountyE         lHenrico County
              t$
              H     IFannle Mae                                   National Mortgaga                                                   It
              E                                     rt                                                                                1r



              nn    {Oamron                         I   [Don                               1lA.                                       It
              nn    t                               Itlt                                                                              ll
                    crrntoo Addr€ss         (Neme)                     [Don A. Damlon
                                            (Addross t)                [1900 Airy Circle
                                            (Addre*2)                  t
                                            {Clty,Stat€,Zlp} [Henrico                                                       I [vA] [23238
                    Conelderallon [1 15,000,00 I Existing Debt [0.00                                   I   Assumptlon Balance [149,300.00


                    Prlorlnstr, RecordodEll     clty !         county[l       lHenricoCounty                   I   Porcsnl. ln thls   Jurls, [       1   00
                    sookllPasetl                                                                                   ln6tr. No I
                    Prrcal ldontincatlon No     (PlNf                  1734749U17
                    TaxMapNum, (lfdlfferenlth.nP|NI                    17347495417
                    Short P.oporty   D€scrlpllon                       [Unlt '1, Bldg' X' Sect. A
                                                                       IKnollingwood Townhousos
                    current Proporty Addro8s        (Addro88      1)   ['1900 Airy Circle
                                                 (Addrosc 2) [
                                            (Clly. Strt6, Zlp) [Henrlco                                                            lIvA    1t23238

                    lnslrumont Ptopsrod By            ^                [Samuel l. White, PC
                    Reco.dlng Pald tot By           g/v                [Emerson P. Allen
                    Roturn Rocordlng    To (Name) \                    [Emerson P. Allen
                                           (AddrosE 1)                 [103 Twlnrldge Lane
                                           (Addr.Bs 2l                 t
                                           (crry, srare,      zlp) [Richftond                                                 I IVA I [23235
                    Cuctomer Csso    lO                                t                          1t                          Jt




                    Cover Sheot Page fl 'l of   1




                                                                                                                                                              EXHIBIT A
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 34 of 103 PageID# 38




                                                                               tll(l''889PG087q
             Exemption from recording taxes under Code of Virginia Section 58.1-811.C.4.

            J    \\.     Col [e6q*,5,f+\e              lrrs      (b      TAX   lD#:    734.749.5417

                                                                         CONSIDERATION: $t 15,0$.00
                                                                                                 t,.
                                                                         ASSESSMENT         g   l.l'1/?Np
            FANNIE MAE A/K/A FEDERAL NATIONAL MORTGAGE ASSOCIATION, ORGANIZED
            AND EXISTING UNOER THE LAWS OF THE UNITED STATES OF      AMERICA,
            GRANTOR

            TO

            DON A. DAMRON, GRANTEE


                      THts DEED, made        this b!.\          day of   J,,* ,     2011,   by and     between

            FANNIE MAE A/KIA FEDERAL NATIONAL MORTGAGE ASSOCIATION, ORGANIZED

            ANO EX]STING UNDER THE LAWS OF THE UNITED STATES OF AMERICA,

            GRANTOR, party of the first part; and, DON A. OAIURON, GRANTEE, party of the

            second part, whose mailing address is: 1900 AIRY CIRCLE, HENRICO, VIRIGNIA 23238

                                                       WITNESSETH:

                     That for and in consideration of the sum of Ten Dollars (910,00), cash in hand paid,

            and other good and valuable consideration, the receipt of which is hereby acknowledged,

           the said parties of the first part does hereby bargain, sell, grant and convey, with SPECIAL

           WARRANW unto, DON A. BAMRON, GRANTEE, party of the second part, the following

           described property, to wit:


                          SEE ATTACHED EXHIBIT         "A'"    MADE A PART HEREOF


                     This conveyance is made subject to any and all covenants, conditions, restrictions

           and easements, if any, affecting the aforesaid property and constituting constructive

           notice.

                     The existence of title insurance is unknown to the preparer,



           Prepared by and return toi
           Samuel L White, PC
           410 N. Center Dt., Ste. 200
           Chesapeake Bldg. #9                   .lo     (Y)
           Norfolk, VA 23502
           70427783.10                           EE HS
                                                 JJJ    O
                                                 q.F: o C
                                                 d q -9'E
                                             -= 5  g.E >.
                                             4 PKEE
                                                  tr; I
                                                >Fotr
                                         €      ,r<-f
                                                -ur

                                                        cc
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 35 of 103 PageID# 39


                                                                          lll(L'889P00815
                  INWITNESSWHEREoF,FANNIEMAEA/K/AFEDERALNATIoNAL                 LAWS OF
           MOnrciAE eSSOcrnrion, oncAnZeo AND ExISTING UNDERinTHE
           ;iii'UNiiED sTATEs oF AltiERlcA, has caused this to be execuled its name(s)'

                                                      FANNIE MAE A/K/A FEDERAL NATIONAL
                                                      MORTGAGE ASSOCIATION, ORGANIZED
                                                      AND EXISTING UNDER THE LAWS OF THE
                                                      UNITED STATES OF AMERICA




                                                      Rosatie                                        , P.C. as
                                                      Attorney in Fact for Fannie Mae A/l(A Federal
                                                      National Mortgage Association, Organized and
                                                      Existing Under the Laws of the United States of
                                                      Amerlca




           STATE OF
                                          p
           ctiloeuill'/         oF   No                               to-wit:


                   The foregoing instrument was acknowl             before me       tnis I3S           day of
                                              2011,   by                                                    of
           SAMUEL          I.        P.C., As                                   F
            FEDERAL NATIONAL MORTGAGE ASSOCIATION, ORGANIZED AND EXISTING
            UNDER THE LAWS OF THE UNITED STATES OF AMERICA.




                                                      Notary                        *t




            My Commission ExPires:                                                             tn.



            70-021783-10                                                                 |>.:

                                                                                          IH




                                                           )
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 36 of 103 PageID# 40


                                                                   tt(q889PC0816




                                                 EXHIBIT "A"

                                          LEGAL DESCRIPTION FOR

                                19OO   AIRY CIRCLE, HENRICO, VIRIGNIA 23238



            ALLTHAT0ERTAINLoT,PIE0EoRpARcEL0FLAND'KNoWNASUNITI'                          wtrll
            iiulbrrub x, sEcrtoN n, rruolltt'tcwoop TowNHousEs, ToGETHER
                                                                    THERETo BELoNGING'
            nil rrvlpnonEuENTs l{EiEbru AND APPURTENANcE$   DlsTRlcT, HENRICo,cOUNTY'
            LirHc nr.,rb aErNC rrv rUCxniOE   MAGISTERIAI
                                                                TIMMoNS  & ASSoCIATES'
            vinOrr.irp, ns SHowru or'r FlAr oF  $URVEY  BY J.K'
            iilCoiii;dRATEo, cousur-rlNG ENGINEERS, oArED $EPTEMSER 14, 1eB3'
                                                                              COURT,
            RLcOiDED oCTbEER 3, 1983, IN THE cLERK.S OFFICE, CIRCUIT
                                 vlRGlNlA, lN plJqr EooK 75, PAGE$ BiA 0.ryD,.891
            riFrtnico   couNTY,
            iiTTTiENCE TO WHICH IS HEREBY MADE FOR A MORE PARTICULAR
            DESCRIPTION THEREOF,


            lTse]NGthggamspropertyconvayedtoFEDERALNATIoNALMoRTGA$E                         of
            nSSOqfAffON by Tiuciee's Deed fiom Profeseional Foroclaeura Corporation
            ii:G;L; l"trilitjr" Truetee, a Virginla Corporaiion, and orlginal dead.of trust
            ;;i;4';j $hn Atbrecht, by andtliru.Foreciosure Sale conductsd on Julv 29' 2010
            il il6i["te      Trustee's deed dated and sxecuted on Augttst 10, 20lg.end
            ;;;d"Ji;ttember         10,2010 tn Deed aggr alof ai Fage 0227 among lhe land
            recoig" f"tfis   Office otitra Ctsrk ol tha Clrcult Court of the County of Henrlco,
            Virginia.


            POWER OF ATTORNEY from Fannie Mae to Samuel I' White'
                                                                        P'C"dated October
                                                 in.Deed pook 4629 at page 0367 among the
            io, Iooa and recorded April 17, 200€
            L,iJ,eco.O" of the County of Henrico, Vlrginia has not resclnded.




                                                                            INSTFUI'IENT $18846
                                                                  RECORrlEi) IN IHE CLEFK'S ()FFICE (}F
                                                                           HENRICO (]{)UNTY rJN
                                                                       .tut.y 5, t01t   AT 0t:06pt"t

                                                                         YV0NNE 6, $HIIHT CLERh'
                                                                            RECoR0ED BY: lltlt'l
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 37 of 103 PageID# 41
SCC9A



253071
                             COMMONWEALTH OF VIRG IN IA
                            STATE CORPORATION COMMISSION

                               RICHMOND, March          2,   19M




The accompanying arttcles having been delivered to the State                     Corporation
Commission on behalf of

    KNOLLINGWOOD TOWNHOUSE ASSOC IATION

and the Commission having found that the articles comply with               the requirements of
law and that all required fees have been paid, it is
ORDERED   that this CERTIFICATE OF INCORPORATION
be issued, and that this order, together with the articles, be admitted to record in
the office of the Commission; and that the corporation have the authority conferred
on it by law in accordance with the articles, subject to the conditions and
restrictions imposed by law.

                                STATE CORPORATION COMMISSION


                                      -
                                          i'',]','*rr^'P, k{o.,r,,.'"o,, (i i\i
                                By                                     ._
                                                                         i,'rr.t.
                                                     Commissioner 0




                                                                                               EXHIHIT ts
        Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 38 of 103 PageID# 42



                                 AIITICI,ES OF INCORPORATION
    o                                            orJ


                          I(NOI,I,I N(;lVO0t)'I'OWNI.IOUSD A.SSOC I N'I'.tON


               Wehereby associate to form a non-stock corporation under
         the provisions of chaper II of Title 13.1 of the code of
         Virginia, and to that end set forth the following:
              A. The name of the corporalion is Knollingwood                   Townhouse

         Assocration.
               B. The Association does not contemplate pecuniary gain or
         profit Lo the members thereof, and the specific purposes for
         rvhich it is formed are to provide for maintenance, pr€s€tvation
         and architectural control of the residence Lots and Conunon Area
         within that certain tract of property described as Knollingwood
    o    Properties, consisting of approximately 14 acres in Tuckahoe
         Magisteral District, Henrico County, Virginia, and any additions
         thereto, and to promote the health, safety and welfare of the
         residents within the above described property and any additions
         thereto as may hereafter be brought within the jurisdiction of
          this Association for this purpose to:
                     (a) exercise all of the powers and privileges and to
          perform a1I of the duties and obligations of the Association as
          set forth in that certain Declaration of Covenants, conditions
          and Restrictions, hereinafter ca11ed the "Declaration, "
          appli-cable to the pr:operty and recorded or to be recorded in the
          CIerk's office of the Circuit Court of Henrico County'
          Virginia and as the same may be amended from time to time as
    o     thercin proviclerl (f or the purposes itereof the initial Owner of



I
        Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 39 of 103 PageID# 43



         the property subject to the Delcaration, being the party
    o    executing the Declaration, sha11 be referred tO as "Decl-arant");
                    (b) fix, levy, collect, and enforce payment by any
         lawful means, all charges or assessments pursuant to the terms of
          tire Dt:r.;1araticln; to piiy a1I   r-'xJ)r)nscIj   in conncctjon thr,'rcwit-lt   an<l

         all office ancl other expenses incident to the conduct of the
         business of the Association, including all licenses, taxes or
         governrnental charges levied or improved against the property of
          the Association;
                    (c )  acquire ( by gift, purchase or othervrise ) , own,
          hold, improve, build upon, operate, maintain, convey, sell,
          1ease, transfer, dedicate for public use or otherwise dispose of
          real or personal property in connection with the affairs of the

    o     Association;
                     (d) borrorv money, and with the assent of more than
          two-third.s (2/31 of each class of members of the Association
          mortgage, pledge, deed in trust, or hypothecate any or all of its
          real or personal property as security f3r money borrowed or
          debts incurred;
                    (e) dedicate, selI or transfer all or any part of the
          Common Area to any public agency, authority, or utility for such
          purposes and subject to such conditions as may be agreeo. to by
          the members. No dedication or transfer sha11 be effective unless
          more than tlvo thirds'2/3)  of each class of members of the
          Association shall assent to such dedication, sale or transfer;
                    (f )  participate in mergers and consolidations wit'h
    o     other non-profit corporations organized for the same purposes or
          annex additional residential property and Common Area, provided


\
    Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 40 of 103 PageID# 44




o    that any such merger, consolidation or annexation shall have the
     irsscnl 6[ m()rt'tlian twp-thit^{s (?/}) ol l-h3 v9t-'gs clI r-ac:]r class
     c>[ nir:ntb<:rs o[' Lhe Ass<:ci itti on '
                (g)haveandtoexerciseanyandallpo\aers'rights
     and privileges which a corporation organized under the Virginia
     Non-Stock corporation Act by 1aw may now or hereafter have or
     CXETCISC.

          C.EverypersonOrentitywhoisarecordownerofafeeor
     undivided fee interest in any Lot which is subject by covenants
     of record to assessment by the Associ-ation, including contract
     sellers, shall be a member of the Association. The foregoing is
     not inLencled to include persons or entities who hold interest
     merely as security for the performance of an obligation'
o    Membership shalt be appurtenant to and may not be separated from
     ownership of any Lot which is subject to assessment by the
      Associ at i on .
             The association shall have trvo classes of voting membership'
             Class A. Class A members shall be all Owners with the
      exception of the Declarant and shal1 be entitled to one vote for
      each Lot owned. when more than one person holds an interest in
      any Lot, all such persons sha1l be members. The vote for such
      Lot shal1 be exercised as they among themselves determiner but
      in no event shall more than one:/ole be cast with respect to any
      Lot.
             Class   B.  Class B member shal"l be the Declarant
                          The                                           and

      sha11 be entitLed to three ( 3 ) voles for each Lot owned '           The
o     Class B membershiP sha11 cease and be converted to Class          A




                                                                                   -/
    Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 41 of 103 PageID# 45



      membership on the happening of either of the following events,
o     whichever occurs earlier:
                (a) when the total votes outstanding in the Class A
      membelship equal the total votes outstandinq in the Class B
      membership; or
                (b) on JanuarY 1, 1985.
           D. The number of Directors constitut.ing the initial Board
      of Directors is one (i) and the name of the Director who will
      serve as the initial Director is:
                Nnnrt:                          Add rc s s

      John S. Napic:r                       1306 Gaskins ltoad, Suite A
                                            Richmond, Virginia 23233

            The said directors sha11 serve until the first      annual
      meeting of members of the Association at which meeting successor
o     directors will be elected. Thereafter the Board of Directors
      will consist of such number as is fixed by the by-laws.
           E. The post office address of the initial registered
      office is 3000 Idlewood Avenue, P. O. Box 7268, Richmond,
      Virginia 2322I. The name of the City in which the initial
      registered office is located in the City of Richmond, Virginia.
      The name of its registered agent is Robert B. Brown, who is a
      resident of Virginia, a member of the Virginia State Bar, and
      whose business office is the same as the registered offie-e ci:::e
       corporaLion.
            F. The Association may be dissolved with the assent of not
       less than two thirds (2/3) of each class of members of the
o      Association. Upon dissolution of the Association, gther than
        Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 42 of 103 PageID# 46




o        incident to a merger or consolidation, the assets of the
         Association shall be dedicated to an appropriate public agency to
         be used for purposes similar to those for which this Association
         was created. In the event that such dedication is refused
         acceptance, such assets sha11 be granted, conveyed and assigned
         to any nonprofit corporation, association, trust or other
         organizatj.on to be devoted to such similar purposes.
              G. '['he corporat-iotr shal]. exist perpetually.
                   H.     Amendment of these Articles sha1l require the assent of
         members         having more than seventy-five percent (75) of the entire
         member,ship.
                   I.     So long as there is a class B membership, the following
         actions will require the prior approval of the Federal Housing
    o    Administration or the Veterans Administration: annexation of
         additional properties, mergers and consolidations, mortgaging or
         declicat-ion of the Common Area, dissolution and amendement of
          t-lrcs;t.' Ar t.. ic   lcri.


                                                    a




    o

L
         Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 43 of 103 PageID# 47
                                                        Law OFFTcES

                                          flnt>ryN, BnrrNErr & CooLE-*
                                                3OOO loLEwooo Ave rvue
                                              R.rcrrxoxp, Vrn<t t xt.r        2 Be 2 |

      Roae Fr 8. BHowrr                                                                                          Posr OrFtce Box 7?6a
      FRELr{RrcK M. Bpuxr !                       February Lln,         1984                                 IA.ffio Fe16('+-a5€r-+3€€-
      CRA'c.5-,CooLrr
      L€ARNEo O. Brnnr
                                                                                                   FrLE No
                                                                                                                                         i l' , ":...,,
                                                                                                                       irilii J !l /            -r
                                                                                                                                                          ..
                                                                                                                                         llb              ), !.
              Clerk                                                                                                              ,   j.\ii                d'i
                                                                                                                                                           _..i
              State Corporation Commission                                                                                                   ;,ro.,
                                                                                                                                                               ,t.
                                                                                                                                                                     .




              Post Office Box LL97                                                                                     t,   ,   ,;;;i{:;r;;                    ..i..
                                                                                                                                                                         I




                                  Virginia
                                                                                                             t


              Richnond,                      23209
                                                                                                                 ,.)
                                                                                                                                                  ,r           \.1


              F,e   : I'.nollingl:ood Torvnhouse Association                                                                                              1,,:'

                                                                                              .t 4 '')t''4              ..".-,..
                                                                                                                         . ',
                                                                                                                                                 \,.,
                                                         :.     \) ;, ...:t'..,              r("-'-')r                               lil:;::
                                                                    ' t'' l/
                                                                ).i                ,.,'',
              [)t'irt S ir'/llirtl;rrl:                                i',,   -/   t..'
                   Iinclos;ed herewiIh please find Articles of Incorporation wich
             regard-ro tit" above-referenced corporation that I would appreciate
             you filing innnediately upon receipt, Also enclosed is oui- firm
             check in the amount of $72,00 to cover the filing of same. please
             call our offices as soon as Lhe articles are fil"ed so that they
             may be picked un.
                         'I'hank y<>u f:or Vour It j.nd assistarnce         in this matLer,
                                                                  Very truly yours,
                                                                              I;'i
                                                                        .;
                                                                   l,,t    ir
                                                                              /('/ ^
                                                                                     .
                                                                  Robert B. ' Brorn f-)
                                                                                       \


             RBB; cj j
             Enclosures
                                                                                              .-.d.-
                          4
ltp   t/ t .5ft:                                       *tr'urqli il:c-
                              // '>4)
                              u

                                  /L---               2a        (*'
              7vt)                                                                          )tr/r/
                                  '{,
                 /' '"7a '
                                               ,Q€.3 c:7                  /
                sccl1
                 Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 44 of 103 PageID# 48


                253071
                                              COMMONWEALTH OF VIRGIN IA
                                            STATE CORPORATIOf.J COMMISS ION
                                              RICHMOND, March      2,   1984


                $72.00


                RECEIVED OF                 Robert B. Brown
                                            3000 ldlewood Avenue
                                            P.O. Box 7268
                                            Richmond, VA. 23221

                For:     KNOLLINGWOOD TOWNHOUSE ASSQCTATTON                    on account of fees for
                incorporation   ;



                                            Filing Fee, $10.00

                                            Charter Fee, 950.00

                                            Recording Fee, $12.00

                The certificate of incorporation was issued and admitted to record in this office   on
                the above date,




                                                                        Recpecffully,




                                                                    Chrk of thc            I




-i   :.'n'l c
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 45 of 103 PageID# 49



             tt.
                                                                                    I


                                                              /6Ubl                                         usi;; I

                                  DECLARATION OF COUENANTS, CONDITIONS AND RESTNICTIONS                  FOF      i

                   i
                                                    KNOLLINCWOOD TOI{NHOUSE    ASSOCIATION.                       i



                   ,l
                                  THIS f,ECLARATION, made on tho dago hePelnsfler seb forbh by
                   II
                   ll    Knollln8l.,ood Prop6rt{es'           Inc., henelnafter neferred lo         as
                   d     trDeclaranNx.
                   it

                                                           l.lITNESS0THT
                          ,             Dcclat^ant ts Uho ouner of cerbain propergy 1n fhe
                                  HHEREAS,
                               of Henrlco, State of Vlrglnla' whlch lg more parblculanly
                         Count,y
                        d€scrlbed ahd sei fortb on SCHEDULE A honeol' atbached her€to and
                        by thlg nefenonca made a pait heneof,
                             N0l.r, THEREF0R0T Decl.aranb heneby declanes thab al'l of tho
                        properbles descnlbed above shall bo held, sold and conveyed
                        subJecL Lo the follo}Jlng easenents, resbrlCblons, covonants and
                        condlttons, whlch are for the punpose of protecblng the val'ue
                        and deslrablllby ofr and whlch ehirll nun Htlhr bhe real properbyt
                        and be blndlnt on all parlles havlng any n18ht, lllle on
                        1n!eresi 1n Lhe descrlbed proper'tlos on any part theneol' thelr
                        hblns, succeoeons and asslgns, and shalI lnure'to the beneflb of
                        bach owner lhsrbof,
                                                                 ARTICLE   I
                                                                Deflnlblons
                              SBcITON 1. rrAosoclatlonn shall oean and ref0r to'
                        Knollin8wood Townbouse A6soclatlonr to bb organlzed Dr,'the
                        Dsclananb pnlon !o bhe sale of the flrsb Ldr' 1E$ succo'igors                      and
                        8ss18ns.                                                        i
                             SaCTION 2. ilOwnenil shdll maan and neferl'bo bhe r'ecord
                        ownepr r.lhether one or m6re per'!ona or entltlobi gf'a ll.9;:slnille
                        tltls bo any Lot whlch 1s a part of bhb Propbrblo-s"(d'efln6'd ln
                        SecLlon 3), includlnt cont,racb col1cn0, bub cxolfd{nfrgit6ou
                        hdvlng such lnbeiost menely as seculby for !he Dd-ff.6$trsn'ce of an
                        obltgacloil    ,   .                                                .:
                                            rrPt'oper!1esil shal1 megn and refir [ti: bha'b csntaln
                                  SECTION      3.
                         neal pncipbrby h6nelnbtfore descnlbdd, and eubh addllilon'b bhdneto
                            ruy hbreaiben bii broighb wl"lhtn the Junlsdlctlon of bhe
                         "s
                        -AssocIatlon.
                              SEcTIoN 4. rrComoon Areail shalI mean al1 neal pi'opbruy or{ned
                         by the Assoc,lab{on for bhe conl'lon use and enJd9meni of b}ie
                        blrherd', The Cohliron Anea bo bb owndd' by bhe Assoclstlon at tho
                         blmb of !he conveyaribe'of ths first Lb! 1s mone pbbbtculatl.y
                        destrlbod on scnentjie B hereol actachdd hebeto and made a pArt
                        hbteof,
                              sEcTI0N 5, .',Dedibabed Anearr shal.l mean all rtlo ale! t.tlbhln
                        the pnoperblos dedtcdbed to,any publlc agency, aubhorl[y or
                        ubtliby'pr1<lr Lo l, September,'1983, or r.rhlch may th"dreaf!er be
                        so dedica!ed as her€111Aft6r provtdbd
                              sdcTIoN 6. xLotn shalr moan and refer to any.'p16t ol land
                        shown upon ariy recdrd subdlv!s1'9n lnqp of bha Pnop6nbles r'rtth the
                        excepblon of the Common Ared.
                              ,   SECTIoN      ?,    ilDecldianbn 8h611 mban an'd   ref6r to     Kno'lllhilHood
                        Prop'entles, thc, , an'd any obhei' ddvelopbr bo whb'rn lbts rndy'
                        be sold for developmehb pilnposes out of thb prop'6rbido.

                                                Anrlbxatton                    Propbnttbs
                                                              "ttliliftii.r
                              SSCTIolt 1. The nee!rtcblond as conIdrldbd hdFeln, as'nell as
                        elt of Uhe rul0s' r€gula0lond and coil11016 heraln pnovtd8d ohy:6t
                        applted bo Buch firuuie land ae may bi plstbed by lhU D4clSPant'
                        oi-tLs hsslgns, so long as any such'fubuie lanil le et'bltilr
                                    [o ilu peal-proponiy dsscrlbsd in scHEDUtE A herilof,
                        "oniiguo,re
                        or contlsiroud'lo ady addfttqn bo ouch p!"oporby rnddh hsreudA'bP,
                        and the appllcablbn of bheee n€sbrlctloh'b to eald adJolnIng ldnd



                                                                                                                      EXHIBIT C
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 46 of 103 PageID# 50




                   shall comlnonco upon Uhe plsttthg of sald adJolnlng lands of t'hls
                  subdlvlslon, and at thB solo elecilon ol DeclaPanbr on lts
                  assl6ns, buL these resbrtctlons and covenanls and conbrols shall
                  nob apply Lo such land as bhe Dsclarant shall hoFelnafben
                  deslgnate bo be axcluded from bhese reslrlctlons.
                       SECTION 2, Nobl{lbhslandlng the pnovlslons_of Anblcle II I 3 J tt
                  SscUlon I, any pnop€rly no! contlguous lo bhe rrPropePblest' qs '
                  afonesald, or not sdJolnJ.ng thenebo nay be annoxed as a pant of
                  thls subdivlslon and subJsct !o the covenante and rsSulatlons and
                  rules hereln, bu! the annexatlon of such addlbonal property shall
                  rdqulre the consont of bl,,o-bhtrds l2l3l of bhe total vot€s of bhe
                  Class A nenibers and the Class B tnembersr If anyr al a meetlng
                  doly called for bhls purpo$e' Hnll[en notlce havlng bean Slven
                  not less Uhan bhlrty (30) days, non mon€ than slxby (60) days rn
                  advance of bhe ne€ltng sebtlng fonbh lh€ purppse oC the neetln8'
                  The presence ol membens on of prox{es entltleo !o cast slxby
                  percenb (60$) of bhe vobes of each class of rnenrbenshlp shall
                  ionsbtbube a quorum. Il bhe requlned quorum ls not forthcomlng
                  ab any meeblng, another neeblng lnay be called 0ubJeci Co th€
                  nollce requlrenent s€t fonbh abbvo and bhe roqulrad qucirum ab
                  such subsequbnb meellng shall be bhtrUy pcrcent (30S) of the
                  class A membenohip and elxly percenl (601() of tha class B
                  menborshlp. If the requlred quorum 1s nob foruhconln8 8b any
                  such oeetlnb, snoth€r meellng may be called' subJect to Che
                  notlce nequlrement eeL fonbh &bove, end bhe roqulnsd quorum, ab
                  any such subsequ€nt me€b1ng ghatl bb one-half (l/21 of the.
                  requlred quorum al lhb proceedlng meet1n8. No Such subsBquent
                  m€etlng shalt be held noro lhan slxby (6Ol oays fron the
                  Pnecedln*   rneebinS'
                                                 ARTI'LE III
                                                    ty Rlghtg
                                               Propen

                        SEC?ION   1.   Owne?rs Easeoonts   of   EnJoymenb. Eve!'y   Owner
                  shal.l have a rlghC 4nd easernent of en.loyment 1n and      lo the Connon
                  Area whlch shalI be appurLenanD to and shall pass l{lth lhe tltle
                   to every'LoL, subJect io bhs followlhg provlslonsr
                          (a) The rlght ol lhe Assoclatlon to dedlcabe or lransfar
                  all or any pant of th'e Connbn'Area bo any publlc s8encyl
                  aulhdrlby, or uuitluy for sucb purpoBes arid subJect to such
                  coridlblons as may be aBrded to by bhd memb'ens. Nb such
                  dedlcailon or bransfen ehall be offecblve ufloss an lnsbrum'enc
                  slgned by member'6 eobttled lo casb teo:bhlrds l2/31 ot thE toial
                  votes of th€'Class A mebbbrshtP and bhe Class B me'mbershlp' tf
                  any, hbs bbbn necorddd,.,agrbelng bo such dedicatlon ot'branCf'eFt
                  and unldss wrlbben noblie of the proposed actlon is senb tq overy
                  menber nob l€ss !han [€n (t0) daye n6r moiie tlian'slxty (60] days
                  in advance of 8ny lneeblng wh6re sdch voie ls fakbni
                         (b) Tti6 ntghb of che AssoclaLlon Lo llnlt Lhe nu'mber of
                  guests of membeii r,t1th nesP;cb to the use of bhb Comnliin Area;
                         (c) Th€ nigh!, ol lhe Assobiablon, 1n accordarjb6 wlbh 1bs
                  Arblcles and Bi.Lawo, to bclrrow monby for th€ pdrpo/se of
                  lmpnovlng ihe Continon Area and bhb fdcltitles anii ln ald Clibrbof
                  tb-mohbgige'satd pioperty and .bhe rlghto of such. nonb6agee li
                  salb propbrbles shall bb suUordlnats lo 'the n18hb8 of lhe'
                  homeowribne hbraurid 6n I
                         (d) Th6'nlght of the lndlvldUal orinCrs to bhe exbluslve uso
                  of parklnB   si:aces as provlded In lhls Aitlcle.
                       ' SncfiOH'a.   Delegablon of Ule. Any 0wn'6r may delegata,. ln
                  acconddnb€ wlbh ths By-taus, hls rlght of'enJciydbnt bo thc Cbnriron
                  Ar€a to bh6 menrbere bf h1s fdmllli hls tenahb's, or conbract pui-
                  chasers wh6 reslde oir und pFoperty.
                         SECTIoN 3. Pritklng Rlghts , onnerslilp of e'ach Lot shAl'1
                  entttie bhe o;rt'or or orfr"tt''thiireof bo bhe; uile or n'bt noie than
                  E',to l2l automobile parklng spAcos, whlch shall be as nban and
                  corrvenlent lo sald Lot as reairo'itably posrlbLe, boge[her Hllh the
                  rlghl of lngnesc and egreos ln and upon sald pafk.tn6 ar'eas,
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 47 of 103 PageID# 51




                                                 ARTICLO IV
                                                 Members   h1   p


                       SICTI0N I . Every person or eniity Hho ls a record ouner of
                  a fee or undlvlded lee lnlerBst In any Lol whlch ls subJsct by
                  covenants of record io ass0ssnenb by tho Assoclablonr lncluflng.
                  contnact sellers' EhalL be a neobdr of bh€ Assoclallon. The I 34
                  loregolng ls not lnlended to tncludc peroons on ontlbles who hold
                  an tnterist nerely as secunlty for bha penformance of an
                  obltgablon, No Owner shall have oor€ than one nen€rship. - l
                  Membirsh!p shatl be appurbsnant to and may noL be separated from
                  ownenshlp o.f any Lot lthtch ls subJect lo assessoenl by lhe
                  Assoctattbn, Ot{neishl p of subh Lot shall be lhe sole
                   ' Sncffon z,fbrThe
                  iuallflialrbn    membershlP.
                                      Assoctatlon ghall              have ut{o blasses   of   votlng
                  membershl   pr
                             A, Class A menbers shall be all Ownars Hlth the
                         Class
                  exc€ptlon of the Declarant and shall be enbltled b9 9n9 vobe fon
                  each Lot ouned. Hhen more lhan ons person holds an lnterest ln
                  any Lob, aIl such personB shall bs nembens. The vote fon such
                  Lol shalf be ex€rclsdd as they anong tltemselves det'ermln6' bub 1n
                  no event ohall more than one vote be cast wlth respect to any
                  Lot.
                       Class B. fhe Class B member shall be the Declarant and
                  shaLl be enbltl€d bo one voter plus tHo vobes for each Class A
                  nember. The CIass B menbershlp shall cease on the happenlng of
                  elbher of bhe foIIowlng avents, t{hlchever occurs eabl1ei"r'
                         {a) llhen the botal voles( oubsbandlnB J.n bhe CIass            A

                  rnembershlp  equal nlne by-f1ve 95 ) t o?
                         (b) l.lhen lhe Delcaranb thatl notlfy the Assoclatlon ln
                  wrltlng !heb 1b Uernlnabos and releasea any lnterest 1b                may have
                  ln   the class B nembenshlP.
                                                  ARTICTE       \/
                                   Covenants For Malntenance Assesgnents
                       SECT1ON 1. Creabton ol the Llen and Personal 0bllgatton of
                  Asses6menls. The Dbclarani, for each Lo! owned ntthln the
                  Pnoperltes, h€reby covenints' 8nd eseh'oiner of any Lot by
                  accsptancc ol a deed thoroforr Hhelher or nob ll shall be so
                  expreesed ln Eulh deed, ls deefied tro coveninb and agree to.pay ,o
                  lhe Assoclabloni (t) annual as$e$smente of chFr8ss, and t?)
                  epeclal assessmen'8s lor clplt8l impfovensntsr sudh 63ss8sm'fints
                  ib   ba rtxed,' 0sLabllsltsd tnd coll8cb€d ss herelnafbar.pi'ovldetl.
                  Tho adnual ind speclal dssessnenb, bogcNhet lllih lhbarsst, cosls
                  and r€asonable. aLtorneyst fees l0curned tn collecblonr shAll be
                  a charge on Bhi laild snd shall b€ a conbtndlng ltren upon..ltie..
                  ptoport,y a$alnsI nlitch each subh agsessmenl l! msdb 1n l]ie maiiher
                  itrtirtnai'tui prpvtded.and subJact Lo pl'tor l1€ns on bhF"pioperty
                  qs her.itnaffer pnovldbd. Sach such abgesstnan!r to6,oth'br ulbh
                  ln[erestr costgr and re&8Qn8b10 aflorneynr fees' shall also be
                  lhe peraonal obllgaiton of ihd per*on lrhb vas lie Oi+ner of such'
                  pnoperby a! Uhe Uimo nhirn lhe' aseossdren L uas nAds..J $irbh per'sorial
                  ibttgatlon for detliqutnt assebsdbnls shtitl roL pa!s to gubh
                  0enen,,s 6uccessors ln tlCle ulll€s$ axprsssly ass!hed by Xhell|.
                        SECTIOtI 2. Purpose of Assebamitnts, Ths asse s,$ltl'6nts levied
                  by the AsboctaIlon ghel] ue u$ed excluslvely for lltb puipose of
                  promoilng Lire rocrbat'tonr h86lth' 0sfety, qn'd $8Ifar* 0f che
                  restdonbs tn Che Pi"oporbtes and 1n panlliuiar foi ttie
                  lnpnovarnent snh malitinento of bhe Propertles, senvlees, and
                  facllltto$'ddvobod 9o bhls puriose eild. xElated bo bHe use. aB.d
                  enjoyneni of Bh€ Comhoh At'sa, sfld of ihe hon's8 slludted uilbn !lie
                  PropbrIles.
                         Tlie Assoclatlon shall uie such assesslliqn'!s and levleb fbr
                  tne gs;6nai pur'|poses euaiea above, and.1n addi!1on, chdreto ohall
                  be rEquired bo rnaln0aln anU operate bhe foll'orvln4"
                       (a) Thb Associa0Ion shirll piovldb exbbnibii rnbtntenahbe


                                        .t
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 48 of 103 PageID# 52




                            on aIl Lots and Comnon Areas, lncludlng, bub not IlolLed to,
                            palnb, poprLr and replacament and cEno of noofr exteplon bultd-
                            dtng surfaces, urcesr shrubs, grass, rlalks, ihe r{atsn connec-
                            ilons from the tounhouses to bho lraler motersr lhe s6lror cohh€c-
                        blons frorn bho lo$nhouseo t,o lho counby n6ln, and all othor
                      r1extorlor lmprovenents, repalrs snd neplacenentg thal the Doard
                      i of Dlroclors of lhe Assoclatlonthal
                                                          may fron blne to ttnre deen
                        advlsable, ulch lhe e,{ceptlon       lhe Assoctatlon shall nol I3
                           rdaintaln and replace glass surfaeeg and bnokan !rlndor glass th
                      il
                      il   lndlylduel llvlng unltB, unless tn lbs dlscretlon I Che Board
                         of Dlrectors deems such malnlenance and replacement advlsable.
                      ti       In !he event thst any such need for naintenance or nepair ls
                      ti caused by the elllful   or nagllgont act of any or{ner, hls lamlly,
                         or gu€sCs, or lnv1teeg, Che cost of such lnalnlenance or repalrs
                         shaLl becoos uhe personal obIlSallon of such oHner and be addod
                         lo and b€coDe a prrt ol bhe aforsmanLloned asbessnenl bo nhlch
                         such  oHenerrs Lot 1s subJect
                      I        (b) The Asgoclati.on shall malnlaln aIl open and Common
                         Areas, as well as a1I parklng areas. The Assocletlon shall
                         malntaln a servlce for tho collectlon of garbage, brashr shal1
                         provlde snolt renoval and graso cubting for the Conmon Areas, as
                         l{ell as for bhe lndl-vldual Lobs and shall provide stnee! llghbtng
                         whene not pnovlded by publlc authonlbles.
                               (c) Any assesgmentsr chargos and costs of bhe malnUenance
                         ol the Cornmon Anea shall constlbute a pro raba llen upon the
                         lndlvldual lols or unl ts, lnfertor 1n Ilen and dtgntiy only to
                         taxes and bona flde duly rscorded flnsb deeds of bnust on each
                         lot or unlb
                               (d) For bhe purpose solely of perfornlng bhb exterlor
                         nalntonance nequlned by lh13 Arbiclel tho Assoclabion, thr"ou6h
                         i!s duly aubhonlz€d agents or employees shatl hdv€ the rlght
                         after reasonal nottce to ttre Ownbr, to enbir up<ln an'li Lo! or
                         exterlor of any Ltvlng Unll aL raaso4able houis oi any day except
                         Sunday. Nothlng hereln shall pnevent embrgency malnlehance at
                           any tlme.
                                   SECTION      Baels and Mlxlmum of lnnual Assessmenbs. UiittI
                                                3,
                           JanuaryI uf          Jsal lulo€dlabely folluwlrrg Lhe cutrveyauue uf Llrc
                                                Lhe
                           flngt Lol to     an owner, the naxloum annual sssessrnent shhll be
                            Fifbeen and 00/100 Dollars ($15.00) per month per lmpiove<t
                            Lot (lmproved by complete str,ucturel ano shdtt be a naxlnum of
                           T1{o Dollans ($2.001 per month per lntopnoved Log,
                                  (a) Fnom and after JairUaty I of bhb yean 1ilne<riabely'
                           followlng bhe conveyance of the flnst Lot t,o an 0nri'en, blre
                           naxlnun anndal assdssdrenb nay b€ lncreased up bo teh percent
                            (f0'() per year eflecblve Janu'Ary I of each yoar stdhbub s vofe of
                           rnembendhtp, by the Board of Direcobts ol bbb As$ciblabldn, l{hich
                           Boand may flx such annu,ql lncroase up t,o the maklrnum of ben
                           perceht ( I 0l( ) afben dub consldenAtlon of cuiren'l llilntdnaiice
                           cosbs and needs of thb Assoclatldn.
                                  (bl Any lndi'ease requested by'the Boefd of Dlneclbrs 1n Ihe
                           usual monLhly assesgnrbhhs abbve bhe ainlrbl f,en percentl (10!6)
                           lncrease must be approved t,y a tl{o-thlnda l2l3l vole,,of eabh of
                           CIass A and I and f.or thte purpose a. qu0run shail bA'consbiNuled
                           by a maJoriCy of bhe tobal voteg autb6'11zed 1n bhls gubiectloir.
                                  (c ) Thi Board of Dlrecoti.s rrray f 1x bhti aliiriial as6essnient ab
                           an amciufrt noL 1n excesB'ol bhe then autlio?1r6d rnaxtirirm j
                 il             S0CTI0N 4. Sp'b'c1aI Assessfients foi.Caplbal Irnp'r^iiveinbn'bs.
                           1n adattlon lo Uhs aftlual assesenents aUbii6r"lzed abbve, th!
                           lssoclallon     Elay lsvy ln sny assc$gnohg yder, a speclal asbosslneng'
                 il        appJ.lcable     lot.hei yef,r only, for"llib pulpUsa of diffi'09lili, th
                           rhble   or'!n   parb, bh'e cosf ol any oon$tnuullon or reconstruct'lon,
                           unoxpected    repdlr op r0plhcemont of s captLal tnprirverhbn!     upon
                 ll        the Cbddon i\nea, liicludlng, [hb n'ec6ssar'y f 1x luies arid' pe rsona.]
                           property ralirCed bherabo provtddd bbab any stich assessmodn't nu.st
                           b6 aplirbi6d by I tr.,o;btitrdb {2/31 voh€ of each'CIesd A alid B,
                 il        {nd lor thie purpbre 0 quoilufi shhl} [e const'iued by a rnsJot'lt,y of
                           thb total vot€s auUh'dnlzed by bhls s.uo'!ectlon, sald vo0e fb bb
                           baken tn psrgbh or by pnoiy ab a nleoblng duly called fon bhla



                                                                                          ;t , {'-'
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 49 of 103 PageID# 53




                    punpose, Hrltten noblco for such meetlng havln6 been 8lvsn not
                  'iess than ton (lOl days on more lhan slxly (60) days ln advanco
                    of any rnoebtrS Hhero such vote l3 Caksn'
                  ,      SECTI0N 5. Unlform Rste of Assessment. BoLh annual ond
                 I rpu.rai-au...tt.ntu nust be flxed ab 8 unlforo rabe     for all
                 i: lmproved Lobs as a class and all unlmproved Lobs as a classr and
                                                                                      13      I
                    nay be collecbed on a rnonthly basls.
                         SECTI0N 6, Dabe of Conm€ncsmont of Annual Assessilentsi Due
                    Dates, The annual asssssments pnovlded fon hsteln shall comn€nce
                    as to all Lols on bhe ftrst day ol uhe monih follot'tlng uhe
                    conveyance of bhe Comnon Arear and lhensafbren on 1r ,ranuary'of
                    eicb calendaF yean. The flrsU anual aBsesonent shall De adJusfed
                    accondlnS !o !h0 rnunbsr of lllonths ronalnlng ln [he calendar y€ar.
                    Th€ Board on Dlrectons shall ftx the amount of uhe annual
                    assessmenb agalnsb each Lot ab leasL thlrly (30) days ln advance
                    of eacb annual assessneni perlod. l'lrltten noblce of bhe annual
                    asSe$snenb thall be senb to every ouner EubJect therobo. The
                    Boand of Dlnecbors sb&I1 ln lls sole dlscnBblon be aulhorlzsd to
                    lncnease or decrease such assessnont, illthtn lhe maxlhuE linltg
                  then appllcable, by wr'ltben noilced bo every ovner subJecb
                                                                 Eoand of Dlrectorst
                  thereto, Unless othert,llse esbabllshed by the(12)
                  gh€ annual assessment shall.be due 1n twelvo       equal
                  installments on lho flrgL day of each nonbh, unless obher'due
                  daLes are esuabllshed Hhere sale ls made bbbweon the annual 1 '
                  ,JanusFy assessment dabss. The Assoclatlon shall upon denand at
                  any tirne furnlsh a cerliflcate ln rnlblrig olgi'red by an offlcer of
                  bhe Assoclablon sebblng forbh uhethsr the assessments on a
                  speclfied Lob have been paid. A rilasoneble charge oay be made by
                  Uhe Board foi [ho lsEusnce of thes6 cenblftcqbes. Sucit
                  certlficale shall be concluslve evldende of paymenD of any
                  asgessmenb Lherein stated to hdve been pald. AssessmilnU on Lots
                  lncreased by reaoon of bhe coftpl.etlon of a dtr'eIllng thereon
                  belileen itie annual assesgnent dates ehbl]- be proraU?d.
                        SECTIoN ?. Effecb of Nonptyoent of Assessnen-bst Renedles of
                  lh€ Assoclablon. Any assessm6nbs whlch are not pald llhen due
                  shall be clellnquenb. If Lhe 6csessrilBnt 1s nob pald wlthln
                  thr"tty (30) days sfiEf bhe dub date' bhe agsessn'ent shell b€8r
                  lnUeresL fi.om the dabe of del1nQIdnby al bhe mdxlmum conlract
                  lntenesl rrit.e pnovlded by Law on t,on pencbnt (l0Sl pen,ahtium,
                  r.rhlchever Is le,s3, Thd 1len bf bhe assessoonts pFbvldsd fbr
                  heretn whbbher or ndt nottbe has been placed of recorU as
                  henelnafben provldddr [tay bs for?clii8ed by a EilI lrt 0qufby tn
                  lhe same manner as provlded for the for'eclosuFo of nbrtghges,
                  v€ndorrs Iienb, and 1lenb ol slm118r ndbure. A statdd'cnl frbm
                  lhe Assbbtabion shoufng tho baladie diie on any assassiiirt strtirr U
                  prlrna lacle ppoof of lhq crrren! osses$ilent batenCB aftii
                  de.llnquency, 1l rn1., du€ ou s pai't{cutsr Loi. ?he A09o'bl8tlon
                  flsy brlng an act!on 8l l8t{ sBAlnsl t'he Owndr pbnsonally.obllgatBd'
                  t,o pay [ha sarns,, allher. tn t'hi'flrsi lnstance or fdr deflcten'cy
                  lolloHlris loreclbsurb; [nd lnLeresU, coeL8, and reason-a'b]e
                  a!!orneyi'fcos of tny suctr acblon shall be addecl bo,lIio &mbun't
                  of $uch assessm'ent.. No oitnel nali ualve ot oLhdPl{lse'escapb
                  Itablltuy l^br fhe ais€$sflehbs pi'0+lded for hbnBIn by ndiluge of
                  uhe con$on Area or abandbnmenb of hls Lob.
                         $8C?I0N 8. LIsn fop Psyhent oI A8s€s80r€nl$ end'Subordlna'
                  ilon of Lten lo flrst and Sscodd t'tof'1888bs" thgi'E'ehall bo I
                  conliriulng tlen ufjbn each of the inalvldtt'al Lots hereln,1n order
                  bo secune thd ieyoont of anii of btie assessmen/bb pnovldeit undEr
                  lhls D'aelal'aclon, hul sirch li*n $h411 be ai'sI1 tl,rnos subJo.ii and
                  siib'6rdlriale bo any; ftrsl or seconb
                  pi 'aced on the pFoF'erly   sl   {lnT gl'oet
                  ilib Assocrailon plae cs io racon'd I
                  partlcula r LoL af au dh prnpe ae liia
                  llsn* aro recorded for suth Lof on'
                  of Dlrectofs, Lhcn, fi"oor i1 0o of ro
                  l16n of such dettntldnN 9ss essfibn i,.6 'ln tho anaunt stat rii ln.such
                  nbblce shBll fno|l bhAt t, fin e' bqcone a llen prlor. [o ariy flns! or
                  seeond $onbg8ge3 or deeds of'.irust plscod of l'scot'd eubseq u"sn t.- bo
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 50 of 103 PageID# 54




                    the date of, sald noLlce ln Uhe sarne mannen as fhe llen of a
                    dockeled Judglllenb 1n lhe State of Vlrtgnia, Sale on tnanslen ol
                    any Lot shal.l not affocb any llen pnovlded for heneunden,
                         SECTIoN 9, Ex6npb Pnoperty. Tho followlng proporby subJec!
                    to bhls Declaratlon ghall bo ex6npI fr,om the sssegsnonts cr.oatod
                    herolnt (al aII DedtcAted propontyl and (b) lhe Com0on Apea,
                    Howover, no land on lmprovements devoled lo dHelllng use shall be
                    exenpl from sald ossssslnents.
                                                                ANTICLE UI
                                                                PARTY }IALLS                                  133?
                            SECTI0N     1.        censral, nules of          Lal{   to Apply.   Each   waIl   whlch
                   1s bu11t, as a parL              of the ontglnal          consLnucblon   of the hones       upon
                   bhe pnopertles and placed on the dlvidlng Lln€ beLrroon th€ Lots
                   ghall consUtLue a party l,tallr and, to bh€ axt'€nb nol lnconsls!ent
                   Hlth th6 provlslons of lirls Anilcle, lhe general rules of Ialr
                   negsrdlng party walls and llablllty for proporly damage due lo
                   negllgence or Htllful achs or ontdslonc sh811 apply thopebo,
                         SECTION 2, Sharlng of Rdpalr and Malnbenance. The cost, of
                   reasonsble repalr and melntenance of a panty wall shall be shared
                   by the otrnens lrho make uss of bhe lralI ln pnoportlon bo sucb use.
                                3. l{eatherprooflnB. NoCwlthstandlnB any other
                            SECTION
                   pnovlslon of thls Artlcle, an 0wner l{hb by hlg ncgllgen! op
                  rllIfuI ac! causes the parby Hal.l bo be expbsed to the elenenbs
                  shall bean the phole cost of furnlshlng ihe necessary proC€ctlon
                  agalnel such eIemenUq.
                        SECTI0N 4. Rlght to Contr.lbullon Runs tllth Land, ?he riBht
                  of any ovrner to contrlbullon fron any othor 0t{nan under thls
                  Antlcle sIalI be appirrbenant to lhe Iarid anu shaL1 pass to euch
                  Owner's sriccessors ln l1tl6, but the bilrden on guch othen Owner
                  shall b€ peroonbl bo hlm and bhe obll,gee o*ner nay perfoct any
                  suCh clald aghinsl subsequenb pupchas;ens by wnlbben. noLlce duiy
                  recorded, as pinovlded ln Secblori I of Arllcte V.
                        SECTION 6, Arbltnellon. In bbe evenb of any dlspube
                  anlslng concernlng a perby Hall, or unden bhe prdvlslons of !his
                  AntlcLe, each parby shall choose one arbltralbr, an'd such
                  arbltnators shall choose one addlttonal anblLnaborr ahh bhe
                  declst0n shal1 bs by a naJonlly of all tha aFbtbnaIoFs. If the
                  patUles to Uhe dlsduto sb agree, Lhe Eoard of Dlr'octors of bhe
                  Assdclalloh may choose a slngle arbibrabor t{hbse d€clsttjn alone
                  shall be blndlng.
                                              ARTICTP l/II
                                                          ARCHITECTURAL CONTRbt

                           No     bulldlrlg, fenbE, l.lalt on ogliiin strdblui'i shA]1             bb'
                  comm€hced, epecbed on oalntaliled upon the Piqperbtes, n6i shall
                  any ex tr!rlor addl tlon .bo or chinge or al.tora blon t,tiirelni be nad'e
                  untll bhe plqns and sp'eblficatlons shriwtn6 thE natunb,_ lilnd,
                  shap'e, helght r maberlals, add locailon of t,he san'e iJh{ll hdV6
                  been s0bmltbed            Io   air'd.          llng as to hbiurfihy or
                                                          apfiioVed 1n wrl
                  extei.rial doslgn and locabLon      ln relatlon to suidrouh'61iis
                  structulds and topo(haphy Uy thi Bijard of Dlrecbopis of thd
                  A$$'oclaiIon r op by sn' &i{'Ch'i'tecbtii"al coil}rilt I bed cortiibsed o.f !hrss
                  (31 or rion; reprosenlautveb appblnbeo'by the Doal.d. In t,hd evont
                  sald Board, or lts dast6iraterl conimlIter, falls t.o apiinove or
                  dlsspprovo such'd€$lgn and locrtlou rllitin thlrUy {101 da}s after
                  sald plans &nd spEclflcsIlons have b6an 6'ubrnlticd.!o l[, afpfovat
                  r"111 not be requlrod and tlils'rtrttcle lrltt bb diienred to trave Ueen
                  FUIIy complled Hllh

                                                              AR.iIICLE v1   I1
                                                           uSE Ro$inrifriiNs

                           SECrION     1. Llrilttailoh    on Uss ot Lot.s and Conoon /lnea.                   Th6
                 l"ro   bs aird   Cominon   llr'ea ahAIl be occuiied and usod as fotfollg !
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 51 of 103 PageID# 55




                       {a} No owner shall occupy or ugo hls Lotr or penillb bhe
                  same or any panb bhereof lo be occuplod or ueedr for any purpoge
                  oBher bhan as a prtvabe stnBle-famlly resldence for the oflnen and         I


                  bho 0r,nenrs family or bho 0!,nerrs lass€es on Suests.                     i

                       {b) There shsll be no obstnuctlon of lhe Corornon Anea.               I


                  NoLhlng shal] bo stored ln the Comnon lnea l{llhout th€ prlor              i

                  consenb of the Assoclailon.
                       (c) Nobhing shqll be done or kept 1n any Lot ot^ ln ihe INN           J"


                  Comnon Area whlch wlll lncnease bhd rate of tnsurance on the               t
                  Connon Area, wlthoul bhe prlor wnlbten consent of the
                  Assoclatton. No 0nner $hell pornlt anybhlng to be done or l'(ept
                  1n hls Lot or 1n the Common Area whlch Htll' result 1n the                 I


                  cancellablon of lnsurance on any Lol or any part of bhe Coomon
                  Arsa, on Hhlch t{ould be ln vlolatlon of 8ny Laer. No Hasbe wlll
                  be conmlbted ln the Connon Area.
                       (d) No slgn of any klnd shall be dl8played ho ihe publlc
                  vlee on bn fnom any Lot or bhe Common Arear elthoub the prlor
                  consenb of the Associatlon.
                       (e) No anlmals, llvesbock or poulbry of any LlnA shall be
                  ralsed, bred, or kept ln any Lob or ln bhe Connon Aroa, except
                  bhab do8s, catB, or oCher housebold pets may be kspt ln Lolst
                  oubJecb'to the Pules and regirlaltons adopted by bhe Associabion.
                       (l) No noxlous or offenslve actlvlty thal1 be caPrled on 1n
                  any Lob or ln bhb Conmon Anear nor shall. anythlng be done thsroln
                  wbtch may be on becoob an annoyance or nutsance bo the obher
                  0wn e rs
                        (g) Nolhlng shall ba albened or construcled ln or nenoved
                  fron| lhe co]lmon Aroar excgpu upon lhe wrlbcen conggnt of th€
                  Assoctallon,
                        (h) bhere shall be no vlolablon ol nules for the u8e of tbb
                  Comnon Anea ado0ted by bhe Associatlon and'furnlshed 1n wrlt'lnB
                  bo bhe Owners and the Assoclablon ts aubhorlzed bo adopt such
                  nules.
                        (1) Atl trash and Sarbage cans 3ha11 be conc€8l"ed anit the
                  mnLhod  of concealnenb 19 No be one appnoved by Che Assoclatton,
                        SECTI0N 2. Enbry for Repalns, The AEsoclatlon or lts
                  ag€nts may €nter any Lot or nosldencs iheroon Hhen neCessary ln
                  coilnectlon tllth any nalnbenanca, landscaplng or conBlnuctlon for
                  r{hlch the Assoclatlon 1s Pesponslbl'e. Subh entry shall be nadb
                  wt lh as llbtle lnconvenience to Lhe Orners as pnactlcable' and
                  any dAna8e caused thePbby shall be repained by the Assoclailon
                  oul of bhe conmon expanse fund,

                                               ARTICLE IX
                                                INSUR ANCE

                       SECTI0N 1. The Assoclablon for the beneflb of each owner,
                 sh6llr as a conimon expense (to be assessed to Che oirnit{s)
                 obbAln and malnbaln ab all blnes, 1n sln61e or concurrbnt
                 pollcles,
                 '          lrisuhanie aigalftst i
                       (a ) Loss j, f li"e r l,rlth endoi'seteni f or exUende-'d coVerage
                                  b

                 and addlblonal exbend€d covsrsSb wlth not greater than $250.00
                 dedticttbie for the full lnsurlbla neplabemenl vslde (bo be
                 deberinineil'by a gUltllfled aPpralser appolnted from tlno to tln6 b v
                 bhe: AssbClablon for such piiiiioire) of alt lnprovenents .bo Lots and
                 Conf|lon Arrea or sudh othet flre and casualby 1n'sufance as the
                 {Bsohlatlon or tts dirldgate, ehnll doteFmlne gt}e 6ubsbontlally
                 equal oi Eneater plbLectlon bo bhe 0l{n'ers.
                    . (bl [ny ltdbllicy on the pa''l of lthe Asdoclaclon' iLs
                 delegats and eech of the oHnobs 8881nat sny llabillby ta 'bhe
                 prJblic or to ahy oHildrr bhelr InvlLeee or benah'ts, locldent to
                 lhij o$nershfp enA/or ulb of any Lob air'd/on thii coodon A.ioa,' and
                 lnclud{ng bhe pinsonal 1labtl.1by expo16'ur^e of th6'.,Ou'henB1 t{1Ch
                 11mlles ofl 11;b11Ity of not less thdn 0nb Mlillori Dollans
                 {$I,000r000,001 for any ptreon lnJuned, for any onb accld€inL'.Bnd
                                                                                         1




                 nob ress than Two nriIoiea rifty"Thdu;and Dbriars           ($250'000.00]
                 fo. ptopei^by darlage for each occiltFdnbe ( such llotts and
                                                                                         |


                                                                                         I
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 52 of 103 PageID# 56




                   cov€na8g to be revieHed at leasg annually by ythe            Asgoclablon an .l
                               !n lLs  dlscrotlon ) t.lhlch  sald PoIlc     or  pollctes shall i
                 r lnoreas€d                        llabllltY    basJ    and   shsll Provlds
                   bo lssued on a    conp rehenslve                   s
                   thaL the PoIt cy or DollclBs shall not beanoth   PneJ udJ.ced as a result
                   of hls ' ber t lis or thetr oclton     aSalnsl          sr named lnguned'
                                                                         d estgnalod fnon blne
                        sEc TION Z. An Insurance Tnusbee nay be
                   !o blme bY the Boar d of Dlr€ctors. The Board of DlrecUors thall
                   pay [he fees end dl sbuFseoenis of anY Insuran ce Truslee 8nd       of
                                                                                          such
                                                                                           th€ I
                   fees and dlsbun8eoo    nts shatl conslltute    a comill on  exponse            $
                   proJ€ct. ExcoPt     as  her€lanfber   Pr ovlded,  the   Insurance  Tfustee-
                  sha),1 recelve and       ho Id bhe smount payable unde any    r
                                                                                such        of
                  pollcy or pollcles        o casualiY lnsurance and aP ply bhe sane bo
                                             f
                  the   cos t   ol   reconsbruc blon or repalr of any dao aged or d€stroYod
                  PropertY and !he        oHnerof auch Lot ilhall be obl fgabed to commenco
                  wtthln slxtY        (60) daysfroo bhe dabe of sucb danage or
                  destructlon,      the uork  of   rcohsbnucting or repalrLng such house
                  accordlnE lo      substanl lally    the same Planst spociftcatlone, de318n
                  and botal cublc an€a pursuEnt lo whlch suc h             bouse l,as orlslnallY
                  cons truc ted , subJ ec b bo bhe prlol' wrllten
                                                                         ap'piioval of bhe Board
                  of Dlrecbors. The I nsurancebY          TruBbee thal" I apply, make available
                  and pay the amounb re celvsd 1b undan                such Pollcy oP pollcles
                  lo such oHner for such reconstructlon            and nePalnr Pa yment bhereof
                  to be made as the *ot'l( Prog nesses at suchas               iloes r add upon
                  conpllance       bY such owner    trlth  suah  corldlblons        bhe Insurance
                  Trusbee shaIl        lmpose    1n   ordo r  bo assuie   full     resborablon   oF
                  PQ pa lr   of the danaged Portlon s of such hoube ln llens        a workmanl,lke
                  mannen t      free and clear of 6nY mschanlcrs cost of                  ahd anY
                  encumbrances t I lens , c] alns or chattges
                                                                           If the             such
                  re cons b nuc b lon or r€Palr sball' exceed i he
                                                                          ambunb Paid to Che
                  Insurance Tru sbee under the pollcy or P ol tcles                as afores lad t
                                     shall         ald   by  the 0Hner ,  arid  alry pnbc€edE of
                  such     excess            be  P
                  lndurance ln excess of bh e cost of subh rec onStr. u c t ion and nePalr
                  shaLl be the 8o1e PnoPer'tY of the As'soclablon.
                                                        ARTICLE    X
                                                        EASEMENTS


                          SECTI0N l . AdiolrrlnB Areas ' Each Owner 1s hdrbbY
                                                                                              dCclarod
                    o have an eaEenenl an'd th€ same 1s hereby gnanbed                  bY the
                   Declananb over''aII adJ otnlng Lobs or Connon Are a s for the
                                                                                                 pii Pose
                                                                                                       i^

                                         any       croachinent   dub   bo engt n eer ln6 e'nnoFB r Brro
                   of accomodAllng              en
                                                                                      of thO bulldlng,
                   tn orlSinal congtructlont settlement or shlfblng        bb vsll d €adeoehts for
                   or any ofher slrnllar causc Thei.d shall                         I er sh+f91nit
                   Che dalnbenance of 88ld en croabhrir6nt r se btlonen               easen'bnt for
                   orovlded hbweverr bhat 1n no ev€nt thall a valld 0rio'dns                  1f sal(
                   lnbroactrireht be cneateU' ln favor of an Oil'rie r or                 of  sald
                   encnoachmbnt      occurred      dub  bo  thO  trlltful  mlscoirduct              Oi{ner
                                                       a slr,uclun'e  on  ahY  Lo t 1s gantl.alIY or
                   or 0wndns '      In  bh'd   evsnt
                                                                                  t, thL pli'h'ers or
                   tobally desbrb yed, and thd n repa lred on r.etiirll                            shall
                   each l,ob agnae r,hal mlndr ericrira chhent over ad Joli;tnd Lobs
                   be poirnltted an d thet !h€re shdll be valld aas binenbs" lbrexlrit.         the
                   malntehancb'of sali eidnoachfnenCs so l ong as t hey thall
                           SECTION 2. 0verhanglnS Roofs and Eaves,                 Eaph Lot and 1ls
                                           PPopertles     ls  h6leb   y doblaned to have an
                   Owh e |' }llUhln   bhii
                                                                                               t ove r
                   eass'neht ana bhe sarne. I s hereby Srail'ted bj' the Declarant rna-Y
                   6ach adJolnlng Lot and/ or lhd Commoh Aieas, ag lhb casb
                                                                                                    b

                   fgr overhaqg'!ng noofs an d eaves and bhb met ntenance                 lheheof.
                           SEdTION 3.      Dutleg of ihb Aesoclaflon             fh'ere 1s he reby
                   rdserved to bhe Assoclat lon subh easenerltB ag ane necesi                  ai!'uo
                   perl orri'i the diltlei and ob I r8arl oni of Uhb Assoclablon as &re
                   her'e thBbbve seb for th ln A !'blcl e VIII he ro'o f .
                           sbCrroN 4. .Pi' lorlty' of aii ieni'nls.        Each of lhb gaselrenis
                   h 6 ne 1n-a bbve nefenred bo sh-all b e ad'dliaa bo
                                                                             ba esta6:I.18hdd URdn
                   thb' rbc orcldltoii of bhls Dbclara l{ph' dri:h sHell hen'cefor'th           bd
                   d e eme'd to be cov€nants nuriiiinS' wl[h lhb lanA
                                                                                 fon bh'€ qee anil
                   ben'ef 1b of bhe Lots r aiid bhe Coirihoh Pro pbrtles, aa
                                                                                        lfr o case may'
                   be, su';ierlon     bo  all'  olhbr   encumbranc6s     $h1ch   may  hbreafter    be




                                                                                    -*,.\    . l.   ' 't'1 -
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 53 of 103 PageID# 57




                   applled aSstnsl              or ln       favon    of the Fnopertles or     any pol't1on
                   henoof,
                                                                    ,tRTICLE )(I
                                                                OENORAL PROVISlONS

                        SECTION 1, Enforcornent, The Assoclablonr or .ny O*n".,134
                   shall have !ho rl8hU to enforcB by any pnoceedlng at law ot'ln
                   equltyr all rsgbnlcClono, condltlong, covenantg' nesenvatlonst
                   liens-and chan6es now on heneq0ter tmposed by bha pnovlslons of
                   Uhis Declaratlon, Fallune by bho Assoclablon on by any 0rner' to
                   enforc€ any covonant on reslrlcblon hereln conbalned shall ln no
                   event b€ degmod a walver of the rlght lo do so bheneafter'
                           SnCTION2, Soverabtllty. Invalldatlon of aily ons of t'hoss
                   covenanls   or restrlcblons by Jud8menl on court order shbll ln no
                   wlso affect any other provtslons which shall renaln ln filll force
                   and effect,
                          SECTION 3. tlmendmenl, Thb cove'nanbs and nestrlctlons of
                   thls Declarablon shall run wtbh and blnd the-18nd and shall lnuro
                   to the benbflt of and be enforceab'l6 by bhe Assoclatlon, or the
                   Or.rnen of any Lot subJecb to bhls Diclarablon, the!r respbcblve
                   lsgal rBpre8entallves, helFsr subceosors, Bnd asslEns' for a tePnl
                   of tt,enty (20) year"a fPom bh'e date ihls Declaratlon 1s tecordedt
                   after l.,hlcb tlrne 8al.d covbnants sh8Il b€ automatlcally extonded
                   for flve (5) successlve peFlods of ben (10) yeans oach, The
                   covenanbs and reBirictlbns of bhls Declanablon rnay be anrendbd
                   durlng bhe f lrsb bwenty (20) year perloo''by 'an lnSbrui"lent ,slgned
                   uy noI tsss bhan nlnirty percenb (901] of ltid Lo! oilr6rb, and
                   b-herehfter by an lnstnullen! 318ned by nob Iess.thsn sevehby-119e
                   percenb 175?,,i ol bhe Lob Ownors (Loi Oi,ne'n'o foP the prilpbaes of .
                   inis   per'agraph           shall lnclude lhe Declarant).          Any amendnbnt lrdsf
                   o"   otilifillutiiS'llii"rrns                   slsnarure]ahd sear made bhls       e-+
                   daJ'   of   Saplernber,        1   983   .




                                                                        KNO   LtI             RTrEs, ritc.

                                                                                                       ( sEA   u)
                                                                                                       t




                                                 &    "Je-^


                                                 ul 4qm",
                                                     It 9/ rol




                  TT,L                                                                o"rr"   tlL



                    My cornmirsion   Etlir6{   13"6t431
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 54 of 103 PageID# 58




   From: Thomas Hodges <thodges@shawverperez.com>
   Date: March 1.,2016 at4:28:03 PM EST
   To: don damron <tigershbB3@yahoo.com>
   Subject: Re: Knollingwood Townhouse Assoc. v. Damron



        Payment received. See attached continuance letter I faxed to court. You do not need
        to appear tomorrow.

        Unfortunately, I miscalculated the total amount due by 5201.00. My apologies.   I




        propose we add a seventh payment in August for S2Ot.OO.


        Th   a n l<s,



        Thomas B. Hodges Jr,
        Shawver Perez   PLLC
        4870 Sadler Road
        Suite 300
        Glen Allen, VA 23060
        P: (866) 812-1889
        F: (866) 849-0s44
        thodges @sh awverperez.com



        Shawver Perez PLLC is a law firm and debt collector and this is an
        attempt to collect a debt.
        NOTICE OF CONFIDENTiALITY: This e-mail and its attachments, if any, are for
        the exclusive and confidential use of the intended recipient and may contain
        confldential and privileged information. Any unauthorized review, use,
        disclosure or distribution is prohibited, The contents of this e-mail are
        confidential and subject to the attorney-client and work product privileges, If
        you are not the intended recipient, please contact the sender by reply e-mail
        and destroy all copies of the original message. Please virus check all
        attachments to prevent widespread contamination and corruption of files and
        operating systems.

        This communication does not reflect an intention by the sender or the sender's
        client or principal to conduct a transaction or make any agreement by
        electronic means. Nothing contained in this message or in any attachment shall
        satisfy the requirements for a writing, and nothing contained herein shall
        constitute a contract or electronic signature under the Electronic Signatures in
        Global and National Commerce Act, any version of the Uniform Electronic
        Transactions Act or any other statute governing electronic transactions.


                                                                                              EXHItsIT S
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 55 of 103 PageID# 59




       On Tue, Mar        1-,   2016 at 3:26 PM, don damron <tigershb83@yahoo.com> wrote

         Yes, you should have received the first check yesterday


         On Mon, 2/29116, Thomas Hodges <thodges@shawverperez.com> wrote


         Subject: Re: Knollingwood Townhouse Assoc, v. Damron
         To: "Don Damron" <tigershbB3@yahoo.com>
         Date: Monday, February 29,2016,3:09 PM


          Mr.
          Damron,
          Please advise
         whether you agree to the payment plan as outlined lf so,
         I will continue the trial so that we don't need to
         appea r.
         Tha    n   ks,


         Thomas B. Hodges Jr.Shawver Perez
         PLLC4870 Sadler RoadSuite
         30OGlen Allen, VA 23060P: (866)
         8 12-1889F: (866) 849-O544thodges@shawverperez.com

          Shawver Perez PLLC is a law
         firm and debt collector and this is an attempt to collect     a

         debt.
         NOTICE OF
         CONFIDENTIALITY: This e-mail and its attachments, if any,
         are for the exclusive
         and confidential use of the intended recipient and may contain confidential and
         privileged information,
         Any unauthorized review, use, disclosure or distribution      is
         prohibited. The
         contents of this e-mail are confidential and subject to the
         attorney-client and
         work product privileges. lf you are not the intended
         recipient, please contact
         the sender by reply e-mail and destroy all copies of the
         original message.
         Please virus checl< all attachments       to prevent widespread
         contamination and
         corruption of files and operating systems.

         This communication does not
         reflect an intention by the sender or the sender's
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 56 of 103 PageID# 60


          client or principalto
          conduct a transaction or make any agreement by electronic
          means. Nothing
          contained in this message or in any attachment shall satisfy
          the requirements
          for a writing, and nothing contained herein shallconstitute
          a contract or
          electronic signature under the Electronic Signatures in
          Global and National
          Commerce Act, any version of the Uniform Electronic
          Transactions Act or any
          other statute governing electronic
          transactions.




          On Wed, Feb 24,2016 at
          :27 AM, Thomas Hodges <thod ges @shawverperez.com>
          9

         wrote:
         The board approved your offer of six monthly
         payments of 5298.27 to settle the warrant in debt.
         Payments will be due by the last business day of each month,
         with the first payment due by Feb. 29, 2016. Make your
         checks payable to Shawver Perez PLLC and mail to 4870 Sadler
          Rd, Suite 300, Glen Allen VA 23060.
         You can pay your current 2016
         monthly assessment of S201.00 directly to Community Group
         with no further collection fees.
         Thomas       B.

          Hodges Jr.Shawver Perez PLLC4B70
         Sadler RoadSuite 30OGlen Allen, VA
         23060P: (866)
         8 1 2-    : ( 866 ) 849-0544lh.qd ges
                  l"B89   F                      @ sh a   wve rpe rez.co m
          Shawver Perez PLLC is a law
         firm and debt collector and this is an attempt to collect       a

         debt.
         NOTICE OF
         CONFIDENTIALITY: This e-mail and its attachments, if any,
         are for the exclusive
         and confidential use of the intended reciprent and may contain confidential and
         privi leged information.
         Any unauthorized review, use, disclosure or distribution is
         prohibited. The
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 57 of 103 PageID# 61


         contents of this e-mail are confidential and subject to the
         attorney-client and
         work product privileges. lf you are not the intended
         recipient, please contact
         the sender by reply e-mail and destroy all copies of the
         original message.
         Please virus check all attachments to prevent widespread
         contamination and
         corruption of files and operating systems.

         This communication does not
         reflect an intention by the sender or the sender's
         client or principalto
         conduct a transaction or make any agreement by electronic
         means. Nothing
         contained in this message or in any attachment shall satisfy
         the requirements
         for a writing, and nothing contained herein shall constitute
         a contract or
         electronic signature under the Electronic Signatures in
         Global and National
         Commerce Act, any version of the Uniform Electronic
         Transactions Act or any
         other statute governi ng electronic
         transactions,




         On Tue, Feb23,2OL6 al
         3:l-9 PM, Don Damron <tiqershbB3@yahoo.com>
         wrote:
         Yes


         Sent from my
         i   Phone
         On Feb 23,2016,
         al 1-:24 PM, Thomas Hodges <thodges@shawverperez.com>
         wrote:

         I will have to check with
         the association. Can you pay your 2016
         concu rrently?
         Thomas B. Hodges
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 58 of 103 PageID# 62


         Jr.Shawver Perez PLLC4870 Sadler
          RoadSuite 300Glen Allen, VA
          23060P: (866)
         812-1889F : (866) 849-0544thodges@shawverperez.com
         Shawver Perez PLLC is a law
         firm and debt collector and this is an attempt to collect a
         debt.
         NOTICE OF
         CONFIDENTIALITY:This e-mail and its attachments, if any,
         are for the exclusive
         and confidential use of the intended recipient and may contain confidential and
         privileged information.
         Any unauthorized review, use, disclosure or distribution   is

         prohibited. The
         contents of this e-mail are confidential and subject to the
         attorney-client and
         work product privileges. lf you are not the intended
         recipient, please contact
         the sender by reply e-mail and destroy all copies of the
         original message.
         Please virus check all attachments to prevent widespread
         contamination and
         corruption of files and operating systems.

         This communication does not
         reflect an intention by the sender or the sender's
         client or principal to
         conduct a transaction or make any agreement by electronic
         means. Nothing
         contained in this message or in any attachment shall satisfy
         the requirements
         for a writing, and nothing contained herein shall constitute
         a contract or
         electronic signature under the Electronic Signatures in
         Global and National
         Commerce Act, any version of the Uniform Electronic
         Transactions Act or any
         other statute governing electronic
         transactions.




         On
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 59 of 103 PageID# 63


          Tue, Feb 23,201.6 at 10:37 AM, Don Damron <tigershb83@yahoo.com>
          wrote:
          Can
          we do 6 months a|5298.27?


          Sent from my iPhone
          On Feb 23,201"6, at B:56 AM, Thomas Hodges
          <thodges @shawverperez.com>
          wrote:

          I   can waive 6 of the
         late fees: $301.50. I can also waive the 550 attorney
         fee. That brings your balance to $1,789.60. Can you pay
         that over three months? $500, 5500, $789.60?

         Thomas B. Hodges
         Jr.Shawver Perez PLLC4B70 Sadler
          RoadSuite 300Glen Allen, VA
          23060P: (866)
         B    12-1889F: (866) 849-054 4thodges@shawverperez.com
          Shawver Perez PLLC is a law
         firm and debt collector and this   is an   attempt to collect   a

         debt.
          NOTICE OF
         CONFIDENTIALITY:This e-mail and its attachments,if any,
         are for the exclusive
         and confidential use of the intended recipient and may contain confidential and
         privileged information,
         Any unauthorized review, use, disclosure or distribution        is
         prohibited. The
         contents of this e-mail are confidential and subject to the
         attorney-client and
         work product privileges. lf you are not the intended
         reci pient, please contact
         the sender by reply e-mail and destroy all copies of the
         original message.
         Please virus check all attachments   to prevent widespread
         contamination and
         corruption of files and operating systems.

         This communication does not
         reflect an intention by the sender or the sender's
         client or principalto
         conduct a transaction or make any agreement by electronic
         means. Nothing
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 60 of 103 PageID# 64


          contained in this message or in any attachment shall satisfy
          the reqr"iirements
          for a writing, and nothing contained herein shall constitute
          a contract or
          electronic signature under the Electronic Signatures in
          Global and National
          Commerce Act, any version of the Uniform Electronic
          Transactions Act or any
          other statute governing electronic
          transactions.




          On
          Mon, Feb 22,20L6 at 3:33 PM, don damron <tigershb83@yahoo.com>
         wrote:
          Hey
         Thomas,




         The landscaping has finally been done. I would like to set
         up a payment plan minus late fees charged by the collection
         agency. Let me know what can be done.




         Thanks




         Don A. Damron




         On    Mo   n,   II I 23 / 15, Tho m as H od ges <thod ges @-s h aluverp-erez.   co m>
         wrote:




          Subject: Knollingwood Townhouse Assoc. v. Damron


         To: TigersH 883 @yahoo.com
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 61 of 103 PageID# 65



           Date: Monday, November 23,2015,11:20 AM




           Mr

           Damron,


           I received your fax disputing the validity of the


           debt, See attached account statement showing all of
          the


           charges and credits on your account


           Thomas B. Hodges Jr.Shawver Perez


           PLLC4B70 Sadler RoadSuite


           300Glen Allen, VA 23060P: (866)


           8L2-1889F: (866) 849-0544thodges@shawverperez.com


               Shawver


           Perez PLLC is a law firm and debt collector and this is
          an


           attempt to collect a debt

           NOTICE OF


           CONFIDENTIALITY: This e-mail and its attachments,    if
          dflv,


          are for the exclusive


          and confidential use of the intended recipient and may
         contain confidential and

          privileged information


          Any unauthorized review, use, disclosure or distribution
          is
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 62 of 103 PageID# 66


             prohibited, The

           contents of this e-mail are confidential and subject to
          the

             attorney-client and

             work product privileges. lf you are not the intended

             recipient, please contact

          the sender by reply e-mail and destroy all copies of
         the

             original message

             Please virus checl< all attachments   to prevent
         widespread


          contamination and

          corruption of files and operating systems.




          This communication does not


          reflect an intention by the sender or the sender's

          client or principal to

          conduct a transaction or make any agreement by
         e   lectro n ic


          means. Nothing


          contained in this message or in any attachment shall
         satisfy


          the requirements

         for a writing, and nothing contained herein shall
         constitute

          a contract or
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 63 of 103 PageID# 67



          electronic signature under the Electronic Signatures in


          Global and National


          Commerce Act, any version of the Uniform Electronic


          Transactions Act or anY


          other statute governing electron ic

          transactions
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 64 of 103 PageID# 68



                                             AGREEMENT AND RICI,EASE

            This Settlement Agreement and Release ("Agreement") is made by and between

  Knollingwood Townhouse Association, Inc. ("Association") and Don Damron ("Damron") (the

  'oParties").

            WHEREAS, the Association has sued Damron in Henrico General District Court, Case No.

  GV15024479-00 (the "Lawsuit")        for failure to timely pay assessments and fees due to         the


  Association for real property commonly known as 1900 Airy Circle, Richmond Y A23238 through

  the end   afthe year 2015;

            WHEREAS, partial payments totaling $2,094.35 have already been paid by Damron to the

  Association;

            WHEREAS, the Association and Damron desire to settle, resolve and dispose of any and

  all of the claims that have been, or could have been, asserted in the Lawsuit in order to avoid

  expensive, time-consuming and uncertain litigation;

            WHEREAS, the terms of this Agreement represent the compromise of disputed claims and

 do not in any way signify that there was wrongdoing on any party's part; and

          NOW, THEREFORE, in consideration of the foregoing, and in consideration of the

 covenants contained herein, the Association and Damron agree as follows:

            1.    The previous payment of $402.00 which was to be applied lct 2016 assessments

  under a previous agreement    will now   be applied to 2015 assessments included in the Lawsuit.

          2.      The Association hereby releases and forever discharges Damton, from all claims,

  actions, causes   of action and suits of every kind, arising from, pertaining to or relating to the

  Lawsuit as of the date of this Agreement upon receipt and sufficiency of one payment of $298.27

  (the "Payment") as consideration of this Agreement,




                                                                                                EXHIBIT E
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 65 of 103 PageID# 69



          2,     The Payment shall be made payable to "HLE Law Group" and sent to:

                 Thomas B. Hodges Jr.
                 HLE Law Group PLLC
               4870 Sadler Rd., Suite 300
               Glen Allen VA 23060
               File No. 1527650

          3.     This Agreement may be signed in counterparts and facsimile signatures will be

  deemed originals.




 Dated:                       2016                  Don Damron




 Dated:   ?/t{               2016
                                            Knollingwood            se   Association




                                            Its
    Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 66 of 103 PageID# 70

                                                                                         p 888,221,0806 | 1888,325,2126
4870 Sqdler Roqd, Suite 300
Glen Allen, vA 23060                               Fl       lLlE
                                                 IAW GROUP PLLC
                                                                                         thod ges@hlelo w gro u P, c om




      September IS,2OtG



      CivilClerk
      Henrico General District Court
      PO Box 90775
      4301 E. Parham Road
      Henrico VA23273



            REI          Knollingwood Townhouse Association v. Damron
                         Case No. GV15024479-00
                         Return datez 91t612016 at 10100 AM
                         Our file no.: 1527650

       Dear Sir/Madam:


                  Please dismiss the above-styled case   with prejudice. The parties have settled the claim,

             Thank you for your prompt attention to this         matter. Please do not hesitate to contact me with
      any questions or concerns,

                                                                Sincerely,




                                                                Thomas B. Ho       Jr




      cc:     Don Damron




        This is correspondence       from a debt collector. This is an attempt to collect a debt, and any
                                 information obtained will be used for that purpose.

                                                                                                               EXHIBIT F
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 67 of 103 PageID# 71

 Dun VA
 Ourfllc: 383 t;


 September 26,2016

                                                                                    i[Qr.it]"Y HXPEfTT$
         Don Damron
                                                                  H3             .,\ir::(t('l,i'l   l(]^.1.){)1.,}.^gr."i't{ INSPt:l't..11-.1'11'.'


                                                                        2391 Pontiac Rd. - Auburn Hills, MI 48326
        4435 Waterfront Dr, Ste 400
                                                                 (248) 60 I -67 66 (855) 32 1 -3973 info@equityexperts. org
        Glen Allen, VA 23060




    ESAITYEXPERTS.ORG, LLC IS A DEBT COLLECTOR. THIS COMMUNICATION IS AN
    ATTEMPI'TO COLLECT A DEBT AND ANY INFORMATION OBTAINED WILI. BE USED
                                             FOR THAT PURPOSE.
Dear Don Darron:
       KNOLLINGWOOD TOWNHOUSE ASSOCIATION, INC. (the "Association") has transferred
your account to EquityExperts.org, LLC to collect a debt that they claim you owe. KNOLLINGWOOD
TOWNHOUSE ASSOCIATION, INC. is the original creditor of this debt. This debt arose out of your
mernbership in the association and your ownership of property iocated at 1900 Airy Clircle. The
Association repofis that you have not paid your share of the Association's assessrnents and your total
unpaid balance is $2485.23.
         Your account is severely delinquent. Your balance includes any unpaid installments for this
year's Association assessments that are due through the date of this letter. Your balance may also include
special assessrnents, interest, fees and/or fines charged by the Association, and any attorney's fbes and
collection costs incuned by the Association to collect the debt. Your balance may also include amounts
owed for prior years' assessments and costs, that may be secured by a prior legal judgment, if any have
been obtained against you. Please be advised that, until the balance is paid in full, new association
assessments or special assessments, late lees and the costs of collection may continue to be added each
month and the amount of your debt may continue to increase.
      t      Unless you dispute the validity of the debt, or any part of the debt, within 30 days after yoa
             receive this notice, Equityexperts.org, LLC will assume thut the debt is valid.
      , If you nntW us in writing within the. thirty-day period that you dispute the debt, or any part of
             the debt, we will ohtqin verffication of the debt or a copy of the judgment against you, if any,
             snd mail a copy of the verification and/or judgment to you.
      , If you reqaest the name of the original creditor in writing within the thirty-day period, we will
            provide the name and address of the original creditor, if dffirentfrom the cuwent creditor,
       Please contact us at (855) 321-3973 to discuss this important matter, You may make a payment
by check or credit card. For timely processing of your payment, it must be made out to Equity Experts
and mailed to 2391Pontiac Rd. Auburn Hills, MI 48326. You may also call our office to pay by credit
card.

Respectfully yours,
EquityExperts.org




                                                                                                                                       EXHIBIT G
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 68 of 103 PageID# 72
 Ourfile: 3831 ;
 Propertyt 1900 Airy Circle, Richmond, Va


                                                                        EQUTTY EXPERTS
 April7,2017                                                          ASSOCIAmON COU.ECnON SPECIATTSB


                                                       2391 Pontiac   Rd. o Aubum Hills, Michigan   48326

 Don Damron                                         (248) 601-6766 o (855) 321-3973 .info@equityexperts.org

 4435 Waterfront Dr, Ste 400
 Glen Allen, VA 23060




 Dear Don Damron:
        EquityExperts,org, LLC is a debt collector, We are attempting to collect a debt on behalf
 of Knollingwood Townhouse Association, Inc. (the "Association"). The debt arises from you
 ownership of property located in the Aassociation located at 1900 Airy Circle, Richmond, Va.
         In our previous lettero we advised that if you did not pay the debt or agree to an approved
 payment plan within seven (7) days, we would escalate our collection activities, which would
 result in additional charges, Since we have not received yotu payment or your agreement to B
 payment plan, we have initiated our Post Outeach Lien Enforcement process and a $650.00
 collection fee has been incr:rred by your association, and added to yout accowtt.
        The balance due for this file is now $3,596.96. Equity Experts may have other accounts for
this property relating to other year's trnpaid assessments, You may receive separate notices from
us regarding other accounts. Each account has a different "Ourfile Number" and a separate balance.
This letter relates only to assessments, fees, and costs for years associated with the "Ourfile
Number" listed above, tlrough today's date.
      We stongly urge you to call us at (S55) 321-3973 to make arrangements to pay the debt.
 When you call, please refer to the Or:rfile Number listed above.
      For timely processing ofyour payment, your check must be made payableto Equity Experts
and mailed to our address above. You may also oall oru office to pay by credit card.



Respectfirlly yours,

EquityExperts.org


    EQATTVEXhERTS.ORG, LLC IS A DEBT COLLECTOR.THIS COMMUNICATION IS AN
 ATTEMPT TO COLLECT A DEBT AND ANY INFONVATION OBTAINED WILI BE ASED FOR
                                THATPARPOSE.




                                                                                                       EXHIBIT   H
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 69 of 103 PageID# 73




  Knollingwood Townhouse Associafion, Inc'                               Malch 12,2Q18
  c/o Community Gloup
  3901 Westerre Parkway, Suite 100
  Richmond, VA 23233
                                                                         1) Certified Mail
                                                                         2) Regular Mail

  l)on Damron
  4435 Waterfi'ont Dr, Ste 400
  Glen Allen, VA 23060




  Re:       1900 Airy Circle - Knollingwood Townhouse Association, Inc
            2018 Association Fees



  The Board of Directors of Knollingwood Townhouse Association, Lrc. has requested that
  Community Group, Inc,, as Managing Agent, contact you concerning the 2018 assessment.
  Currently, some or all your assessments prior: to 20L8 are in arrears and remain in
  collections.

  The 2018 annual assessment is $2412.00. Please be advised that if your prior year's balance
  is not paid in full by March 27,2018: (a) the opportunity of paying the 2018 annual
  assessment in installments will be removed, and (b) the accelerated assessment for 2018
  will be added to the past due balance currently under collection with Equity Experts. You
  are encouraged to call Equity Experts at (855) 321,-3973 to make payment arrangements to
  pay off the amount under collection.

  Please note that partial payments ale welcomed and will be applied to the total balance
  owed, but will not prevent the new assessments from bcing referred to the collection
  agency.

  Thank you for youl coopelation.

  si


  LaKeitha Phillips
  Community Association Mana ger
  On Behalf of the Board o{ Directors of Knollingwood Townhouse Association,       I-nc.


  cc: Equity Experts




                                                                                             EXHItsIT   I
     Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 70 of 103 PageID# 74



,I
         Vrncrrum Laruo Rrcono Covsn Sherr
         FoRM A - Covsn SHsrr CoNrsNi                                                                                                                                                         co
                                                                                                                         RECORDED IN
                                                                                                                    COUNTY OF HENRICO, VA                                                     CJI
         tnstrument 9319; ...... ".7/1. 1/201 9
         lnsrument Typ.,                    -.."....r$*.i|!,'.'.',a'                                                  HEIDI S. BARSHINGER                                                     o
                                      "..
                                                                                                                    CLERK OF CIRCUIT QOURT
         NumberofParcelsr....-1                                        NumberofPagesr ....1..---                                                                                              N)
                                                                                                                   FILED Jul 18, 2019                                                         E
         []CityffiCounty
                                 H.E N.B.tq p.              I       N.Tv-
                                                                                                                   AT         03:30 pm                                                        C)

         Tex Exrmpt?
                             .                         _q       U

                                                       Vrnctntn/Frornr,tL LA',v
                                                                                                                   BOOK          05872                                                      Cft
                                                                                                                   START PAGE     1651                                                      (Jl
         [   ] Grantorl
                                                                                                                   END PAGE       1653
         [   | Grantee:
        Consideratlon:                                                                                             INSTRUMENT #
        Existing Debt:                                                                                                              201 900021 035
        Acnral value/Assumetl: .. ...........,..,.9,qt99..... ...
                                                                                                                                      scG
         Pann Iusrnuueur UNDTR 0 58,1-803(o):
          0riglnal Principah
             Falr Market Value Increase:                                                .00                                                 {Areo Above lleserved For Deed Stanp Only)
             0rlglnal Book Number: .."-....,                                    0rlglnal Page Numben ,.,;,               ...      Original lnstrumont Number: ...., ...
        Prlor RecordingAt:              I    J City D{ Counry

                                   . .........H.E-t!81.q9......                                         ...      Pencentage ln Thls    furlsdlctlon:          ......1.9.91/q...,.. "....

              BustNEss r/ NAME
                    [   ]   Grantor:         .D..4!Y!B9|!, DON
                    [  ] Crantor
       ,...:1..     ffi Grantee        .     KNOLLINGWOOD TOWNHOUSE ASSOCIATIOfJ
                    [ ] Grantee:             ...
        GpiNTEE ADDRESS
               KNOLLINGWOOD TOWNHOUSE ASSOCIATI                                                                   rNc
       ,Name:
        Addressl 3901 WESTERRE   . sTE,100
        rrr'      RICHMOND                                                                                                state: ..."!$".. zlp coder "."-"....-..3p.?.?.9.........-.
        Book Nnrnbsr:             ..........                          Page    Nunrberr     .".,..-.)/                   lnstrutnent Number: ...'.'.'
        Parcel ldentiflcation Nurnber {rrru): ,?.?4.-IT9:f,{,1'1","1                             "' ""l'irx l4ap Number:                ?11:19?:F$'!I
        s[ort prgperty Doscrlptionr .9,UlI.IYf.F..qJ.:                                   lQ:1"'.0,,0-   ..   .



        Current Properry Address:                               19OO    AIRY CIRCLE
        Cityl     Rlc                                                                                             state: ,.. .YA. ,", zip coder .."..".."...?.9.?99"
        tnstrument Prepared BY:                                              GRIFFIN                .-....".. Recording Paid By: EQUITY EXPERTS
        Reco rd i n g Re tu rned ro'               .   -F.9-U.      JJ.Y.E   Xf F.EI9". ...,
        Address: .?.q91 tqN.Il+"g.nP
        ciry, 49.H!lF.lf.Hl!!Q                                                                                           state' , ...1t!! .., zlp coder ......... 48326




                            $,

         FORM CC-1570 Rev: 7 15                                                                P         1       ol'1                                                         Cover Sheet A

         $    1              L7   .1-227.r, t7 ,t-249
                                                   Copyrighr O 201.1 C.rnicc ofth€ Executivc Sucrcury, Suprdrnc Courl ofVirgirtio, All rights restrvcd,




                                                                                                                                                                                           EXI.IIEIT J
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 71 of 103 PageID# 75

     ,i

                                                                                                            BK5Bl2P6l652
                                          MOMORAM)UM OF Lg'N FOR ASSOCIATION ASSESSMENTS
           CLAIMANT:                                            Knolling Wood lownho'.rue Associetion, lnc.
           owNER(s);                                            Don Damron
           PROPERTY DESCRIPTION                                 KNOLLINGWOOD S(]A BL X LT I 68 BI 60
           PROPERTY ADDRESS:                                    1900 Airy Circle, Richrrond, VA 23238
           TA)OPARCEL ID:                                       '!34-749-5417


           Subject to the Declaration and By-larvs recorded in tlre Clerk's Office of the Circuit Courl for Henrioo
           Counry, Virginia,

           Amount ofunpaid association dues ond/or assessmonts and date when each fcll due:

           8/v20t8                    Assessment                                           $201.00
           iltnvl8                    Assessment                                           $201 .00
           l0/l/2018                  Assessnlent                                          $20r.00
           I   tlv20t8                Assessment                                           $20 t .00
           t2/l120t8                  Assessment                                           s20r.00
           tltl20l9                   Assessment                                           $20 r.00
           2^120t9                    Assessilen t                                         $20 r .00
           3ll20t9                    Assessment                                           $20r.00
           4/tl20t9                   Asssssnrent                                          $20r.00
           5tt/20t9                   Assessrnent                                          $201 ,00
           6^12019                    Assessnrent                                          $20 r.00
           7At20t9                    Assessment                         l,/               $,20
                                                                                               r.00
                                      Lien Recording Costs                                 $22.00
                                          Collection Costs                                 ,$J t66.78
                                          Aftorney's      Fee                               $1 00.00


                                      Total      Claim                                     $3,700 78

           Date of lssuance 07 / I I 120 I 9

           Ihis lien includes a claim lor reimbursement for unpaid assessm€nts, late fees, collection costs and
           attorney's fees, together with inrerest Bt the rn0Kimum perrnissible rate for the sums secured by the lien
           frorn the time sucli sums becamc due and payabie, The association is obtaining this lien in accordance
                                                                                                                "litle
           with the provi.sions of the Virginia Properry Owners' Associttion Act as set forth in Chapter 26 of
           55 ofthe   Virginia code  and the Association's   recorded covenants, Declaralions  and By'laws,

           To make a payment or obtain a release ofthis lion, contact                                       s.org LLC,2391 Pontiac Road,
           Aubum Hills, Ml 48326; Toll Free: (855) 321-3973

           Date:07 /1112019
                                                                                ST                                               FOR
                                                                                TFIE   P                 OF Knolling Wood Townhouse
                                                                                                  lnc.
           AFFIDAVIT
           S'TATE OF MICI.IICAN
           COTINTY OF OAKLAND

           on     rh   is day   J   uly   I I , 20 I 9,   STEVEN PARKER appeared before me' the undersigned Notarf', Public, and
           mado oath-thatihe infomration contained in the above Memorandrtm of Lien is trus and correct to the best
           oit irnut knowledge, inforrnation and belief, Subscribed and sworn to before rne in the City/County and
           State              July I l,2019.

                                                                                                                       FNYE
                                                                                                                       ot
                                                  E
           Norary Public, State of MICHICAN, County of OAKLAND
           My commission exPires: I l/19/22

           Drafted by:                                                          Retum to:
           John R. Criffin, Esquire                                             Equityexperts.org, LLC
           P.O. Box 1295                                                        ?391 Pontiac Road
           Culpeper, VA 22701                                                   Auburn Hills, Ml 48326
           57 l   -308-5820                                                     (8ss) l? l -397 I - File No. 383   I
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 72 of 103 PageID# 76


                                                                      81   2PG I 6   53
                                                                BK5
                           CLERK,S CERTIFICATE
                          DO NOT R€MOVE FROM DOCUMENT




                                                     tNsr RUMENT # 201 9000?1 03,5
                                                  REC(:IRDED IN THE CLERK's DFFIoE OF
                                                           HENRI'ID S\3UNTY ON
                                                        JULY 14, ZO1S AT O3:3OPM

                                                        HEIDI S, SARSHINGER. CLERK
                                                           RECORDED BY: SCG
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 73 of 103 PageID# 77




         1
         I                                                                 BKs925PG0ll3
     4       Tax/Tarcel ID No,: 734-749-5417

                                        DBED OF APPOTNTMENT OF TRUSTEE

                     Pursuant to the provisions ol Title 55 of the Code of Virginia, and in execution of a
             lien for assessments in favor of Knolling Wood Townhouse Association, Inc. and againsl Don
             Damron dated 07i I ll20l9, and recorded with the Clerk of the Circuit Court for Henrico
             County, Virginia on 07/l 812019 at Deed Book / Page: 05872 I 1651, lnstrument No.:
             20190002,10i5, Knolling Wood TowuJrouse Association, Inc, does hereby appoint Patriot
             Trustee Service, LLC, a Virginia Lirnited L,iability Company, having its office at l'2020
             Sunrise Valle Drive, Suite 100, Reston, VA 20191, as Tnrstee, to sell the real property that is
             the subject ofthe above referenced lien.



             Date: llll2l2019

                                                          llril
                                                          Authorized Agent for the President of
                                                          Knolling Wood Townhouse Association, Inc.


             AFFIDAVIT
             STATE OF MICHIGAN
             COLTNTY OF OAKLAND

             Subscribed, sworn to and acknowledged before me by BRIT'I'ANY KELLEY on November
             12,2019




             ERIN MICHELE IJ
             Notary Public, Srate of lvtlCl-llCAN, Countl'of OAKLAND
             My commission expires: llll9l22

             Drafted by:                                 Retum to:
             John R. Griffin, Esquire                    Equityexperts.org, LLC
             P.O. Box 1295                               2391 Pontiac Road
             Culpeper, V A22701                          Auburn Hills, Ml48126
             57r-308-5820                                (855) 32 t'3971 - File No,   l83l
                                                                      tN$TRUtVTENT # ?0 1 S000383,2fl
                                                                  RE,IOROED IN THE CLERK'S OFFICE OF
                                                                          H El.iRlco o'-'lruNT Y r:)N
                                                                       NOVEMgER ?ts, 2O1S AT 0.1':15PM

                                                                       HEIOIS SARSHfNGER. CLERK
                                                                          REOCIRDED BYr SCG




                                                                                                       EXHItsIT K
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 74 of 103 PageID# 78




  From: Adam Gutermuth <Adam.sutermuth @ rqyalunited.com>
  Date: January 13,2020 al l,:40:22 PM EST
  To: "tigersh bB3 (oyahoo.com " <tigersh b83 @ya hoo.com>
  Subject: Equity Experts Payoff



        Hi Don,


        This is the payoff for the Iien from your HOA.




       Reod l\'lu
       Fevfer*ri!

                   Adam Gutermuth
                    Loan Advisor NMLS# L7554LB
                   Adam.Gutermuth @royalunited.com
                   Office: (317) 593-3805 | Fax: (260) 624-11.17


                   Royal United Mortgage LLC. NMtS #13390
                   7999 Knue Road Ste 300, I lndianapolis, lN 46250




               a       f.
             l.Ftr D
              itr. rl:'.tl +rrlf


     {enofilskee            Q3     ?Ate




                                                                       EXHIBIT L
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 75 of 103 PageID# 79




       ti i)Di i-.)r$;:ri i,\l ial   (-l'lliir' ti1l0 worl(




       lliirricriilstJ f{:rcii)jiiitis is.,itficiiir          1.r1i.r:r;ltled:tirr.i it);:iy 1;1; rilrrlp;r1i
    Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 76 of 103 PageID# 80
Status Letter: 1900 Airy Circle, Richmond
Knollingrvood Townhouse Association, lnc. - Ascgirrc
Ourflle   383 I
Requested by:


January 9,2020                                                               E3 2391 Pontiac Rd.
                                                                                                 EQUITY EXPERTS
                                                                                               .\:ili{XlllVl'l{}N (i(}l,{^l.l(:l


                                                                                                          - Auburn Hills, MI 48326
                                                                                                                                   l()i.J   :lI'l'l{'i :\l.ili'lli



Don Damron                                                                             .   (248) 601-6'766 r (855) 321-3973 r
4435 Waterfront Dr Ste 400                                                                     in Ib@equitycxperts.org

Glen Allen VA 23060


  EQUITYEXPERTS.ORG, LLC IS A DEBT COLLECTOR. THIS COMMUNICATION IS AN ATTEMPT TO
    COLLECT A DEBT AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE,



This letter is in response to a reqltest for an association dues status letter regarding the balance owed to Knollingwood
Townhouse Association, Inc. (the "Associatiot-t") for the property located at 1900 Airy Circle, Richmond VA.
EqLrityexperls,org, LLC is the Association's agent and is responding on its behalf.



The Total Balance stated below represents all amounts owed to the Association through , the good throLrgh date. EqLrity
Experts will clisbr-use yollr payment to the Association once received. If paid in full, the Association will release any
exiting liens ancl or jLrdgrnents. If the Total Balance is not paid in fLrll by the good throLrgh date, you mllst reqLlest an
Lrpdated payoff.




                       Principal Balance                                                                                           $4343.            rB

                       Collection/Legal Fees                                                                                       $43 9s.66
                       Additional Assessments through the good through date                                                                            $
                       Additional Late Fees through the good thror-rgh date:                                                                           $
                       Additional Collection Charges throLrgh the good throLrgh                                                                        $
                       date:
                       Management New Account SetLrp & Transf'er Fee                                                                                   $
                       (Buyer):
                       Rush Fee:                                                                                                                       $
                       Interest:                                                                                                                  $,0
                       TOTAL ASSOCIATION BALANCE                                                                                   $873 8,84



Please be qclvised thatyotrare reqttiredlo disclose to the A,ssociati.on, the new owner's mailing acldress, and contctct
information and a copy of the warcanty or covenant deed to the Association upon closing. You can email thctt
infbrntation to pavoffs@eqtd\texperts.org or include it with the check to the address below.
Please rnake a check or money order payable to Equity Experts and mail it, along with the new owners' contact
infonnation and a copy of the new warrarrty or covenant deed, to:
                                                            Equity Experts
                                               2391 Pontiac Roud, Auburn Hills,   MI   48326

Please contact our office if you need any additional information, or         if you have any questions.
Thank you,

EqLrity Experts
       Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 77 of 103 PageID# 81



                                                              ,d5
                                                              ti'r-:-:t
                                                                          t':'3Tl
                                                                                            EfJulTY FXPERTS
                                                              f
                                                                r':-:-r   r   -- :-. I
                                                                  {
                                                              l: -i I l'..;:.*I
                                                                                   1.1    ASSI()(:rA1' rON   C   (]l:.t,n(;t"toN sLr|jclAl.l 3'l:i



                                                              2391 Pontiac               Rcl,   t   Auburn Hills, Michigan 48326

                                                           (2481 60I-6766 r (855) 321.-3973                  .info@equityexperts,org


             12t2',u2019

             Don Damron
             4435 Waterfront Dr, Ste 400
             Glen Allen, VA 23060



                     Re:    Creditor: KNOLLINGWOOD TOWNHOUSE ASSOCIATION, INC
                            Property: 1900 Airy Circle
H!PI
Erft
             Dear Don Damron

                    Equity Experts represents the above referenced Creditor and is witing to provide you
             with Noticc of the Crcditor's intent to foreclose on outstanding liens for assessments against the
             above referenced property. The lien(s) upon which the Creditor is foreclosing are as follows:

                     I      Date of Lien: 0711812019
                            Instrument No: 201900021035
                            Amorurt Secured: $3700,78

                   TO SATISIIY TITE tIENf$ YqU MUST PAY ALL AMOIIryTS DUE TO TI{q
             CREDITOR BY O2I2         YOU M/.Y HAVE OUTSTANDING       I,ANCES ON YOI]R
             ACCOUNT NOT RETLECTAp       IN THE AEOVJ  REFERENCED  LTENS.   TO OBTAIN
             THE CURRENT PAYOF'F OR     TO  MAKE PAYMENT   AB,RANGELENIS,    PLEASE
             CONTACT THE CREDITOT{'$ AGIINT. $OLJI'rY nXPERTS, AT   (851) 321-3973.
             F'AILURE TO SATISF'Y TITI DNBT SECURED BY THE LIENfS'} ON CIR BESORO
             THE D,A.TE STATED ITEREIN MAY RE      T IN THE SALE OF'TI{E PROPDRTY.

                     You have the right to bring a court action in the circuit court of the county or city where
             the Property is located to assert the nonexistence of the debt or any other defense you may have
             to the sale.

                    This is an attempt to collect a debt and any information obtained may be used for that
             purpose.

                                                           Sincerely,

                                                           Equity Experts




                                                                                                                                                     EXHIBtrT M
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 78 of 103 PageID# 82



VIRGINIA:
                       IN THE CIRCUIT COURT FOR HBNRICO COUNTY

                                                               )
 DON DAMRON,                                                   )
                                                               )
                                     Plaintiff,                )
                                                               )
       v                                                       ) Case No.
                                                               )
 KNOLLINGWOOD TOWNHOUSE                                        )
 ASSOCIATION                                                   )
                                                               )
 and                                                           )
                                                               )
 BQUITY EXPERTS.ORGO LLC'                                      )
                                                               )
           Defendants                                          )
                                                               )

       PLAINITFF'S FIRST REQUEST FOR PRODUCTION OF DOCUMBNTS TO
           DEFENDANT KNOLLINGWOO D TOWNHOUSE ASSOCIATION

           Pursuant to Rule 4:9    of the Rules of the Supreme Court of Virginia, Plaintiff Donald

Damron (hereinafter "Mr. Damron" or "Plaintiff'), by counsel, hereby serves this First Request

for Production of Documents on Defendant Knollingwood Townhouse Association ("HOA") to

be answered in writing, under oath, in accordance with the Rules of the Supreme Court of Virginia,

                                             INSTRUCTIONS

           In addition to the Instructions set forth in Plaintiffls First Set of Interrogatories, the

following additional lnstructions shall apply to this First Request for Production of Documents.

           1.      Pursuant   to Rule a:9(iii)(A), the Documents you produce in            response     to   the

Requests for Production of Documents shall be organized and labeled to correspond to the Request

to which they are responsive.

           2.      The Request for Production of Documents explicitly requires production of all

electronically stored information (ESI), ESI includes electronic communications (i,e, emails,

                                                       1
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 79 of 103 PageID# 83



instant lnessages, voicemails, and text messages), electronic files (i.e. Microsoft Office files),

databases, and webpages. Please produce your ESI in the       following format:

        a.      "Frozen" images such as Tagged Image File Format ("TIFF" images) with

                searchable extracted text files    (or OCR for electronically stored images),       and


                included the following metadata fields:

               i.       Non-email    Files: Author; DocType or FileType;           Custodian; Original

                        Filename; Creation date/time; Modification date/time; Last               access


                        date/time; Document Text.

              ii.       Emails: Custodian; Production filename/path; From; To; CC; BCC;            Sent


                        date/time; Received date/time; Subject; Conversation           ID;   Attachment

                        count; Document text,

        b.      Alternatively, we request that you produce your ESI in its native format.

                                            DEFINITIONS
                ooPerson"
        l.                  means an individual, general or limited partnership,   joint stock company,

unincorporated association or society, municipal or other corporation, incorporated association,

limited liability partnership, limited liability company, the State, and agency or political

subdivision of the State, a court, and any other governmental entity.

        2.      "Plaintiffl' and "Mr, Damron" means Plaintiff Donald Damron and any of his

agents, attorneys, representatives, relatives and   all other persons acting, understood to be acting,

or purporting to act on his behalf or under his direction and control.

        3.      "Equity" means Defendant equityexperts.org, LLC and any affiliated persons or

 entities, including, but not lirnited to, all agents, officers, directors, representatives, employees,




                                                    2
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 80 of 103 PageID# 84



attorneys, accountants, successor entities, predecessor entities, parents, subsidiaries, affiliates and

persons acting directly or indirectly for or on its behalf'

        4.      "HOA" means Defendant Knollingwood Townhouse Association and any affiliated

persons or entities, including, but not limited to, all agents, officers, directors, representatives,

employees, attorneys, accountants, successor entities, predecessor entities, parents, subsidiaries,

affiliates and persons acting directly or indirectly for or on its behalf.

        5.      "Document" means writings of every kind, source, and authorship, including

Electronically Stored Information ("ESI"), in your possession, custody, or control, or known by

you to exist. The term includes writings, drawings, graphs, charts, photographs, sound recordings

(including voice mail), images and other data stored in any medium from which information can

be obtained and information stored in, or accessible through, computer or other information storage

or retrieval systems, together with the codes and/or programming instructions and other materials

necessary to understand and use such systems.

        6,      "Property" means the real property owned by Mr. Damron located at 1900 Airy

Circle, Henrico, Virginia 23238.

        7.      "settlement" means the written Settlement Agreement and Release entered into by

Mr. Damron and the HOA on September 15, 2016, agreeing to a six-month payment plan for prior

catch-up payments totaling $2,094.35, and releasing/discharging any claims against Mr. Damson

concerning the prior debt.

        8.      "Lien" means the Memorandum of Lien filed by Equity against the Property            on

July 1I,2019 in the Henrico County Circuit Court,




                                                    3
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 81 of 103 PageID# 85



         g,        "Deed of Appointment of Trustee" means the Deed of Appointment of Trustee filed

and recorded by Equity on Novemb er 12,2019 in the Henrico County Circuit Court, by which             it

appointed Patriot Trustee Service, LLC as Trustee for the purpose of selling the Property,

          10.      "Foreclosure Notice" means the notice Equity sent Mr. Damron on December 29,

2019, communicating its intent to foreclose on the Property due to his failure to satisfy the Lien.

          I   1.   "Assessment(s)" means the monthly fees that HOA charges to homeowners in

exchange for the provision of certain services, including maintenance of individual homeowner

lots, as weli as common areas.

          12.      "Homeowner" refers to a resident in the Knollingwood Townhomes neighborhood

in Henrico County, Virginia and     a member   of the HOA.

          13.      "Assessment Status Letter" means the January 9, 2020 letter sent by Equity to

Royal United Mortgage, LLC regarding the alleged payoff amount on Plaintiff s assessment

account with HOA, including collections charges and attorney's fees (referred to in the Complaint

as the   "HOA Status Letter").

          14.      "Mortgage Company" or "Royal United" means Royal United Mortgage, LLC, the

 mortgage lender who Mr, Damron engaged to refinance his mortgage on the Property in December

 2019.

                                        R PRODUCTION

          1.       All documents and tangible evidence identified, described in, or used to respond

 to the HOA's responses to Plaintiffs' Interrogatories or Requests for Admissions.

          RESPONSE:




                                                    4
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 82 of 103 PageID# 86



       2.      All   records   of   communications made between the HOA and        Mr.   Damron

concerning the unpaid assessments, including any communications regarding issues with lawn

maintenance

       RESPONSE:




       3.      All records of communications made between the HOA      and Equity concerning the

collection etTorts against Mr. Damron, the Lien, and foreclosure proceedings against Mr. Damron.

       RE       NSE:




       4.      All records of communications made between the HOA and Royal United
Mortgage, LLC concerning the collection efforts against Mr. Damron, the Lien, and foreclosure

proceedings against Mr, Damron.

       RESPONSE:




       5.      All   documents provided by the HOA      to Equity verifying the amount of Mr

Damron's allegedly unpaid debt.

       RESPONSE:




       6.      All   internal written policies and procedures regarding the collection of unpaid

assessments and referral to collections agencies.


       RESPONSE:




                                                    5
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 83 of 103 PageID# 87



       7.      All documents    and records   of   assessment payments made     by Mr.   Damron,

including all statements of accounts.

       RESPONSE:




       8.      All records of maintenance   requests made by   Mr. Damron in 2015'

       RESPONSE:




       9.      Any contract between the HOA and Equity regarding collection against Mr

Damron.

       RESPONSE:




        10,    Any fuither documents maintained by the HOA concerning the Property and/or Mr.

Damron

       RESPONSE:




                                                   6
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 84 of 103 PageID# 88



 Dated:   Ma{X)2020                       Respectfully submitted,


                                          DO    D



                                          Char       G. Meyer, III (VSB No. 34146)
                                          D. Patrick Callahan (VSB No. 87366)
                                          Katherine M, Rockwell (VSB No. 93733)
                                          O'Hagan Meyer, PLLC
                                          411 East Franklin Street, Suite 500
                                          Richmond, Virginia 23219
                                          Telephone: (804) 403 -7 100
                                          Facsimile: (804) 403-71 1 0
                                          Emai I : c melt er @ o h,a ganme:t e-r,g ou.
                                          Email : WsUqhsn@phsgsflnplsr&am.
                                          Email : krpp kwgU@ehgggnuelpl,gzu

                                          Counsel   for Plaintiff




                                      7
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 85 of 103 PageID# 89



                              CERTIFICATION OF SERVICE

       I certify that on the fu()ay of May, 2020,1 caused a true and accurate      copy of the
foregoing to be served by U.S. Mail delivery, postage prepaid to the following:

Community Group Inc., Registered Agent
3901 Westerre Parkway, Suite 100
Henrico, Virginia 23233



                                                            Counselfor Plaintiff




                                                8
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 86 of 103 PageID# 90



VIRGINIA:
                     IN THE CIRCUIT COURT FOR HENRICO COUNTY

                                                             )
 DON DAMRON,                                                 )
                                                             )
                                  Plaintiff,                 )
                                                             )
       v                                                     ) Ca se   No
                                                             )
 KNOLLINGWOOD TOWNHOUSE                                      )
 ASSOCIATION                                                 )
                                                             )
 and                                                         )
                                                             )
 EQUITY EXPERTS.ORG, LLC,                                    )
                                                             )
           Defendants.                                       )
                                                             )



    PLAINITFF'S FIRST SET OF REQUESTS FOR ADMISSION TO DEFENDANT
               KNOLLINGWOOD TOWNHOUSE ASSOCIATION

           Pursuant to Rule 4:11 of the Rules of the Supreme Court of Virginia, Plaintiff Donald

Damron (hereinafter ooMr. Damron" or "Plaintiff'), by counsel, hereby serves the First Set of

Requests for Admission on Defendant Knollingwood Townhouse Association               ("HOA") to which

a response is required   in accordance with the Rules of the Supreme Court of Virginia.

                                          INSTRUCTIONS

           1.     In accordance with Rule 4:11(a),   yor"r   shall answer each Request truthfully and

provide specific denials or reasons why you cannot truthfully admit or deny the matter requested.

If you object to any Request, state the reason for your objection      and respond to those parts of the

Request to which you do not object.

           2.     If you perceive any ambiguities in a question, instruction, or definition,   set forth

the matter deemed ambiguous and the construction used in answering.
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 87 of 103 PageID# 91



        3.      If a privilege not to answer is claimed, identify each matter   as to   which the privilege

is claimed, the nature of the privilege, and the legal and factual basis for each such claim of

privilege.

        4.      If a refusal to answer   a Request is stated on grounds of burdensomeness, identify

the number and nature of Documents needed to be searched, the location of the Documents, and

the number of person hours and costs required to conduct the search.

                                            DEFINITIONS

         1.     'oPerson" means an individual, general or limited partnership,     joint stock company,

unincorporated association or society, municipal or other corporation, incorporated association,

limited liability partnership, limited liability company, the State, and agency or political

subdivision of the State, a court, and any other governmental entity,

        2.      "Plaintiff' and "Mr. Damron"        means Plaintiff Donald Damron and any            of his

 agents, attorneys, representatives, relatives and all other persons acting, understood to be acting,

 or purporling to act on his behalf or under his direction and control.

         3.      "Equity" means Defendant equityexperts.org, LLC and any affiliated persons or

 entities, including, but not limited to, all agents, officers, directors, representatives, employees,

 attorneys, accountants, successor entities, predecessor entities, parents, subsidiaries, affiliates and

 persons acting directly or indirectly for or on its behalf.

         4.      "HOA" means Defendant Knollingwood Townhouse Association and any affiliated

 persons or entities, including, but not limited to, all agents, officers, directors, representatives,

 employees, attorneys, accountants, successor entities, predecessor entities, parents, subsidiaries,

 affiliates and persons acting directly or indirectly for or on its behalf.




                                                    2
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 88 of 103 PageID# 92



        5.       "Document" means writings of every kind, source, and authorship, including

Electronically Stored Information ("ESI"), in your possession, custody, or control, or known by

you to exist, The term includes writings, drawings, graphs, chafts, photographs, sound recordings

(including voice mail), images and other data stored in any medium from which information can

be obtained and information stored in, ot accessible through, computer or other information storage

or retrieval systems, together with the codes and/or programming instructions and other materials

necessary to understand and use such systems.

        6.       "Property" means the real property owned by Mr. Damron located at 1900 Airy

Circle, Henrico, Virginia 23238.

                 o'settlement" means the written Settlement Agreement and Release entered into by
        7.
Mr. Damron and the HOA on September 15, 2016, agreeing to        a   six-month payment plan for prior

catclr-up payments totaling 52,094.35, and releasing/discharging any claims against Mr. Damson

concerning the prior debt,

        8.       "Lien" means the Memorandum of Lien filed by Equity against the Property          on

July 11,2019 in the Henrico County Circuit Court.

        9.       "Deed of Appointment of Trustee" means the Deed of Appointment of Trustee filed

and recorded by Equity on November 72,2019 in the Henrico County Circuit Court, by which it

appointed Patriot Trustee Service, LLC as Trustee for the purpose of selling the Property.

        10.      "Foreclosure Notice" means the notice Equity sent Mr. Damron on December 29,

 2019, communicating its intent to foreclose on the Property due to his failure to satisfy the Lien.

        1   1.   "Assessment(s)" means the monthly fees that HOA charges to homeowners in

 exchange for the provision of certain services, including maintenance of individual homeowner

 lots, as well as common areas.



                                                  J
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 89 of 103 PageID# 93



                 ooHomeowner" refers to a resident in the Knollingwood Townhomes neighborhood
          12.
in Henrico County, Virginia and   a member   of the HOA.

          13.    "Assessment Status Letter" means the January 9,2020 letter sent by Equity to

Royal United Mortgage, LLC regarding the alleged payoff amount on Plaintiffls assessment

account with HOA, including collections charges and attorney's fees (referred to in the Complaint

as the   "HOA Status Letter").

          14,    "Mortgage Company" or "Royal United" means Royal United Mortgage, LLC, the

mortgage lender who Mr. Damron engaged to refinance his mortgage on the Property in December

20t9.

                                 REQUESTS FOR ADMISSION

          1.     Admit that the FIOA did not provide Mr. Damron with a copy of the HOA's

declaration or the HOA disclosure packet at the time he purchased the Property.

          ANSWER:

          2.     Admit that in 2015 Mr. Damron notified the HOA of numerous maintenance issues

related to the Property, including but not limited     to inadequate lawn care, non-existent leaf

collection, broken doors attached to the gate around the Proper"ty, and dilapidated steps outside the

Property which posed a safety risk.

          ANSWER:

          3.      Admit that the HOA did not address the maintenance issues described in Request

for Admission No. 2 prior to the filing of a warrant in debt against Mr, Damron on December        7,


2015 inthe Henrico General District Court, CaseNo. GY15-24479 (referredto inthe Complaint

as'othe Lawsuit").

          ANSWER:



                                                 4
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 90 of 103 PageID# 94



       4.         Admit that Mr. Hodges, the attorney of record for the HOA in the Lawsuit, had

the authority as the HOA's lawyer and agent to enter into the Settlement on behalf of HOA.

       ANSWER:

       5.         Admit the genuineness of the September 15, 2016 Settlement Agreement and

Release between the HOA and        Mr. Damron to settle the warrant in debt filed by the HOA on

December    7   ,2015, in the Henrico General District Court (referred to in the Complaint   as   "the

Lawsuit"), attached to the Complaint as Exhibit E.

       ANSWER:

       6.         Admit that by executing the Settlement, HOA, through counsel, affirmed Mr.

Damron's prior catch-up payments totaling $2,094.35 in accordance with the schedule agreed to

by counsel for HOA.

       ANSWER:

       7.         Admit that the Settlement released and discharged all claims related to prior

allegedly unpaid HOA dues upon the final payment of $298.27        .




       ANSWER:

       8.         Admit that Mr. Damron made the final payment at the time the Settlement was

executed by providing a cash payment to Mr. Hodges, counsel for HOA.

       ANSWER:

       9.         Admit the genuineness of the letter sent by counsel for the HOA to the Henrico

County General District Court on September 16, 2016, (referred to in the Complaint as the

"Dismissal Notice") notifying the Court that the case was dismissed with prejudice pursuant to

the Settlement Agreement, attached to the Complaint as Exhibit F.

       ANSWER:



                                                    5
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 91 of 103 PageID# 95



        10.      Admit that HOA engaged Equity to conduct debt collection efforts against Mr.

Damron on behalf of the HOA despite entering into the Settlement with Mr. Damron.

        ANSWER:

        11.      Admit that Mr. Damron contacted HOA in20l6 to inform HOA of the debt

coliection efforts by Equity related to alleged unpaid assessments,

        ANSWER:

        12.      Admit that the HOA did not prevent Equity from continuing debt collection

effor.ts against Mr. Damron despite its knowledge of the Settlement.

        ANSWBR:

        13.      Admit that Mr. Damron paid post-Settlement assessments in   201 8 and 2019 by


sending monthly checks to HOA, and/or it's agent(s), in the amount of $201.00 each.

        ANSWER:

         14.     Admit the genuineness of the letter sent by the HOA to Mr. Damron on March       12,


20 i 8 stating that   Mr. Damron continued to owe the HOA for prior years' assessments, attached

to the Complaint as Exhibit I.

        ANSWER:

        1   5.   Admit that Mr. Damron contacted the HOA and/or its agents in March    201 8 to


dispute the alleged debt related to unpaid assessments

        ANSWER:

         16.     Admit the genuineness of the correspondence between Mr. Damron and counsel

 for the HOA regarding the Settlement, a copy of which is attached to the Complaint as Exhibit

 D.

        ANSWER:



                                                   6
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 92 of 103 PageID# 96



        17,    Admit that the HOA did not provide Mr. Damron with       a statement of his   account-

including but not limited to any alleged debts related to assessments, attorney's fees or collections

costs-at any point in2017,2018 or 2019.

        AN       R:

        18.    Admit that the HOA and/or its agent(s), including but not limited to Equity, cashed

all checks paid to it by Mr. Damron toward post-Settlement assessment payments

        ANSWER:

        1,9.   Admit that the HOA applied some of Mr. Damron's assessment payments from

August of 201 8 through July of 2019 toward assessment payments that were allegedly due prior

to August of 2018.

        ANS      R:

        20.    Admit the genuineness of the HOA's January 9,2020 Assessment Status Letter

concerning Mr. Damron's account, attached to the Complaint as Exhibit L.

        ANSWER:

        21.    Admit that the HOA did not send a copy of the Assessment Status Letter to Mr

 Damron

        ANSWER:

        22.    Admit that the Mortgage Company paid the Lien amount by transmitting full

 payment to HOA and/or its agent(s), including Equity,

        ANSWER:

        23.    Admit that Mr. Damron did not personally make any payment towards the Lien

 amount.

        ANSWER:



                                                  7
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 93 of 103 PageID# 97



Dated: ftay |1p0ZO                        Respectfully submitted,



                                          I                N


                                          Charles G. Meyer, III (VSB No. 34146)
                                          D. Patrick Callahan (VSB No. 87366)
                                          Katherine M. Rockwell (VSB No. 93733)
                                          O'Hagan Meyer, PLLC
                                          411 East Franklin Street, Suite 500
                                          Richmond, Virginia 23219
                                          Telephone: (804) 403-71 00
                                          Facsimile: (804) 403-71 1 0
                                          Email : cmqter@ohaganmeyer. com
                                          Email : p c all ahan@ o haganme:ter, c om
                                          Email:

                                          Counsel   for Plaintiff




                                      8
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 94 of 103 PageID# 98



                            CERTIFICATION OF SERVICE

      I  certify that on theQE) day of May, 2020, I caused a true and accurate copy of the
foregoing to be served by u.s. Mail, postage pre-paid, to the following:

Community Group Inc., Registered Agent
3901 Westerre Parkway, Suite 100
Henrico, Virginia 23233




                                                       Counsel   for Plaintiff




                                            9
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 95 of 103 PageID# 99




VIRGINIA:
                     IN THE CIRCUIT COURT FOR HENRICO COUNTY

                                                           )
 DON DAMRON,                                               )
                                                           )
                                  Plaintifl                )
                                                           )
       v                                                   ) Case No.
                                                           )
 KNOLLINGWOOD TOWNHOUSE                                    )
 ASSOCIATION                                               )
                                                           )
 and                                                       )
                                                           )
 EQUITY EXPERTS.ORG, LLC,                                  )
                                                           )
           Defendants.                                     )
                                                           )


            PLAINITFFOS FIRST SBT OF INTBRROGATORIES TO DBFENDANT
                    KNOLLING WOOD TOWNHOUSE           ATION

           Pursuant to Rule 4:8 of the Rules of the Supreme Court of Virginia, Plaintiff Don A.

Damron (hereinafter ooMr. Damron" or "Plaintiff'), by counsel, hereby serves his First Set of

Interrogatories on Defendant Knollingwood Townhouse Association ("HOA") to which a response

is required in accordance with the Rules of the Supreme Court of Virginia,

                                          INSTRUCTIONS

           1.     In accordance with Rule 4:8(d), you shall answer each Interrogatory "separately

and   fully under oath, unless it is objected to," If you object to any Interrogatory, state the reason

 for your objection and respond to those parts of the Interrogatory to which you do not object.

           2.     If you perceive any ambiguities in a question, instruction, or definition,   set forth

the matter deemed ambiguous and the construction used in answering.




                                                    I
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 96 of 103 PageID# 100




         3,        If a privilege not to answer is claimed, identify   each matter as to which the privilege


 is claimed, the nature of the privilege, and the legal and factual basis for each such claim of

 privilege,

         4.        If   a refusal to answer an Interrogatory is stated on grounds of burdensomeness,

 identify the number and nature of Documents needed to be searched, the location of                         the


 Documents, and the number of person hours and costs required to conduct the search.

         5.        In answering these Interrogatories, furnish all information that is available to you

 and/or your agents. If, after exercising due diligence, any Interrogatory cannot be answered in

 full, answer to the extent possible and specify the reasons for your inability to answer,

         6.        Where the identification of a Person is required, such identification shall include

 the name, present or last known home address, present or last known business address, telephone

 number (including area code), title or occupation, and employer. Where the Person identified is a

 corporation, firm or other entity, such identification shall also include the name of each individual

 connected with that corporation, firm, or entity with whom contact was made, the present or last

 known home address of such person, the present or last known business address of such person,

 telephone number (including area code), and the title or occupation of such person.

         7    .     Where the identification of an oral communication is required, such identification

 shall include the persons who were present during the communication and set forlh a brief

 description      of the oral communication(s) and provide the           date, location   or   means   of   the


 communication. If a date is an estimate, please so state,

         8.         Where the identification of a Document is required, such identification shall include

 the name of the author or originator, the name of each addressee, including the addressee of any

 copy, the date which the Document bears, a general description of its contents, the nature of the



                                                       2
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 97 of 103 PageID# 101




 Document (i.e. letter, memorandum, email, etc.) and the name of the present custodian of the

 original or originals and of each copy thereof bearing any markings or notation not found on the

 original. In lieu of identifying a Document, you may attach a copy of the original and a copy of

 any non-identical copies to your answers to these Interrogatories.

                                            DEFINITIONS

        1.      "Person" means an individual, general or limited partnership, joint stock company,

 unincorporated association or society, municipal or other corporation, incorporated association,

 limited liability partnership, limited liability company, the State, and agency or political

 subdivision of the State, a court, and any other governmental entity.

        2.      "Plaintiff' and "Mr. Damron" means Plaintiff Donald Damron and any of               his

 agents, attorneys, representatives, relatives and   all other persons acting, understood to be acting,

 or purporting to act on his behalf or under his direction and control.

         3.     "Equity" means Defendant equityexperts.org, LLC and any affiliated persons or

 entities, including, but not limited to, all agents, officers, directors, representatives, employees,

 attorneys, accountants, successor entities, predecessor entities, parents, subsidiaries, affiliates and

 persons acting directly or indirectly for or on its behalf,

         4.      '.HOA" means Defendant Knollingwood Townhouse Association and any affiliated

 persons or entities, including, but not limited to, all agents, officers, directors, representatives,

 employees, attorneys, accountants, successor entities, predecessor entities, parents, subsidiaries,

 affiliates and persons acting directly or indirectly for or on its behalf.

         5.      "Document" means writings        of every kind,    source, and authorship, including

 Electronically Stored Information ("ESI"), in your possession, custody, or control, or known by

 you to exist. The term includes writings, drawings, graphs, chafis, photographs, sound recordings



                                                     3
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 98 of 103 PageID# 102




 (including voice mail), images and other data stored in any medium from which information can

 be obtained and information stored in, or accessible through, computer or other information storage

 or retrieval systems, together with the codes and/or programming instructions and other materials

 necessary to understand and use such systems.

        6.        "Property" means the real property owned by Mr. Damron located at 1900 Airy

 Circle, Henrico, Virginia 23238'

        7,        "settlement" means the written Settlement Agreement and Release entered into by

 Mr. Damron and the HOA on September 15, 2016, agreeing to a six-month payment plan for prior

 catch-up payments totaling $2,094,35, and releasing/discharging any claims against Mr. Damson

 concerning the prior debt.

         8.       "Lien" means the Memorandum of Lien filed by Equity against the Property        on


 July 1 I,2019 in the Henrico County Circuit Court.

         g.       "Deed of Appointment of Trustee" means the Deed of Appointment of Trustee filed

 and recorded by Equity on Novemb     er 12,2019 in the Henrico County Circuit Court, by which it

 appointed Patriot Trustee Service, LLC as Trustee for the purpose of selling the Property.

         10,      "Foreclosure Notice" means the notice Equity sent Mr. Damron on December 29,

 20lg,communicating its intent to foreclose on the Property due to his failure to satisfy the Lien,

         1   1.   "Assessment(s)" means the monthly fees that HOA charges to homeowners in

 exchange for the provision of certain services, including maintenance of individual homeowner

 lots, as well as common areas.
                  o'Homeowner" refers to a resident in the Knoliingwood Townhomes neighborhood
         12.
 in Henrico County, Virginia and a member of the HOA'




                                                  4
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 99 of 103 PageID# 103




           13.    "Assessment Status Letter" means the January 9,2020 letter sent by Equity to

 Royal United Mortgage, LLC regarding the alleged payoff amount on Plaintiff s assessment

 account with HOA, including collections charges and attorney's fees (referred to in the Complaint

 as the   "HOA Status Letter").

                                                        ATORIES

           L      identify all employees who have worked for HOA from 2015 to present, including

 the periods of employment for each employee and, in doing so, identify which of the employees

 are charged with maintaining     HOA's assessment records,   as   well as evaluating and collecting, or

 sending to collections, unpaid FIOA assessments,

           ANSWER:



           2.     Describe how the    IIOA maintains records regarding       assessments, the payment


 thereof, and any outstanding payments from 2015 to present. Identify and include a description of

 any software or other program utilized in maintaining such records.

           ANSWER:



           3.     Describe the HOA's policies and procedures regarding notification of an unpaid

 assessment fee to a homeowner and, in doing so, note any changes in the policies and procedures

 from 2015 to present.

           ANSWER:




                                                    5
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 100 of 103 PageID# 104




         4,     Identify the date and amount of every assessment fee the HOA contends that Mr.

 Damron did not timely pay from 2015 to present, including any late fees or other charges related

 to such assessment payments, as well as a record of when the corresponding payment was received.

         ANSWER:



         5.     Describe the HOA's policies and procedures regarding engaging outside collection

 attorneys and/or agencies to collect on outstanding debts of homeowners, including but not limited

 to outstanding debts involving unpaid assessment fees.

         ANSWER:



         6.     Identify any and all communications made between HOA and Equity regarding

  collection efforts directed at Mr. Damron, whether it be by telephone, email, letter, or any other

  form, and provide a brief summary of each such communication.

         ANSWER:



         7.      Describe the basis for HOA engaging Equity to begin collection efforts against Mr

  Damron despite HOA's execution of the Settlement.

         ANSWER:



         8.      Identify any and all communications made between the HOA and Equity regarding

  the decision to file and record the Lien, including the name(s) of the individual(s) who were

  involved in making that decision.

         ANSWER:



                                                  6
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 101 of 103 PageID# 105



           g.       Identify any and all communications made between the HOA and Equity

 regarding the decision to initiate foreclosure on the Property, including filing and recording the

 Deed of Appointment of Trustee and sending the Foreclosure Notice, as well as the name(s) of

 the individuals(s) who were involved in making such decision(s).

           ANSWER:


           10.      State   all   persons known   to the HOA that would have relevant       information

 concerning the allegations against HOA contained in the Complaint and, in doing so, briefly state

 the involvement of such persons to the claims included in Mr, Damron's Complaint against the

 HOA.

           ANSWER:

           I   1.   State the basis for, and provide a description of, the amounts included in the

  Assessment Status Letter, including the principal and any collections costs or attorney's fees, as

  well   as the name(s)   of any employees who were involved in calculating such amounts and/or

  who were involved in making the decision to compile and transmit the Assessment Status Letter

  to Royal United Mortgage, LLC

           ANSWER:




                                                       7
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 102 of 103 PageID# 106




 Dated: tttay@ZOZO                          Respectfully submitted,

                                                           ON


                                            Charles G         yer, III (VSB No. 34
                                            D. Patrick Callahan (VSB No, 87366)
                                            Katherine M. Rockwell (VSB No, 93733)
                                            O'Hagan Meyer, PLLC
                                            411 East Franklin Street, Suite 500
                                            Richmond, Virginia 23219
                                            Telephone: (80a) 403 -7 100
                                            Facsimile: (804) 403-71 10
                                            Email:  gm@
                                            Email:  pssUs@om
                                            Email : kr o c kw e ll@ o hag anme:te r. c o m

                                            Counsel   for Plaintiff




                                        8
Case 3:20-cv-00469-REP Document 1-2 Filed 06/19/20 Page 103 of 103 PageID# 107



                                 CERTIFICATION OF SERVICE

        I   certify that on   the@day of May, 2020,I     caused a true and accurate copy of the
 foregoing to be served by U.S. Mail delivery, postage prepaid to the following:

 Community Group Inc., Registered Agent
 3901 Westerre Parkway, Suite 100
 Henrico, Virginia 23233




                                                           Counselfor Plaintiff




                                                9
